


Exhibit 10.1
















MEMBERSHIP INTERESTS PURCHASE AGREEMENT




BY AND AMONG




WOODLAND WIRELESS SOLUTIONS, LTD.,




CORNERWORLD CORPORATION,




AND




RANGER WIRELESS HOLDINGS, LLC




FOR




100% OF THE ISSUED AND OUTSTANDING MEMBERSHIP INTERESTS OF




S SQUARED, L.L.C.




Dated as of  September 30, 2013













--------------------------------------------------------------------------------




MEMBERSHIP INTERESTS PURCHASE AGREEMENT

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”) is entered into
as of September 30, 2013 by and among Ranger Wireless Holdings, LLC, a Texas
limited liability company (“Buyer”), Woodland Wireless Solutions, Ltd., a
Michigan corporation (“WWS”) and CornerWorld Corporation, a Nevada corporation
(“CornerWorld”, and together with WWS,  each, a “Seller“, and collectively,
“Sellers”), for the sale and purchase of 100% of the outstanding voting member
units of S Squared, L.L.C., an Illinois limited liability company doing business
in the state of Texas as “Ranger Wireless Solutions, LLC” (“Ranger” or the
“Company”).  Capitalized terms used herein are defined in Article XI and
throughout this Agreement.

RECITALS

Whereas, the Company is in the business of providing a patented application to
wireless communications carriers in the United States, Canada and Puerto Rico
(the “Business”);

Whereas, WWS and CornerWorld are the beneficial and record owner of all of the
issued and outstanding member units of Ranger as set forth on Schedule A hereto
(the “Membership Interests”);

Whereas, Sellers desire to sell to Buyer all of the Membership Interests and
Buyer wishes to purchase from Sellers the Membership Interests, upon the terms
and subject to the conditions of this Agreement;

Whereas, simultaneously with the execution of this Agreement, (i) Buyer and WWS
are entering into (i) that certain Deferred Payment Agreement, dated the date
hereof (the “Deferred Payment Agreement”), which shall be substantially in the
form attached hereto as Exhibit A pursuant to which Sellers will be entitled to
the Deferred Payment based on the renewal of that certain subscription and
services agreement originally dated November 10, 2010 and (ii) that certain
Royalty Agreement, dated the date hereof (the “Royalty Agreement”), which shall
be substantially in the form attached hereto as Exhibit B, each of which shall
come into effect at Closing.




TERMS OF AGREEMENT

In consideration of the mutual representations, warranties, covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I

ACQUISITION

1.1       Purchase and Sale of the Membership Interests.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, WWS shall sell to
Buyer, free and clear of all Liens of whatever kind and nature, and Buyer shall
purchase from WWS, all of the Membership Interests.

--------------------------------------------------------------------------------




1.2       Purchase Price.  

(a)       In consideration of the aforesaid sale, assignment, transfer and
delivery of the Membership Interests,

(i)       At the Closing, in consideration of the (A) sale of the Membership
Interests by WWS to Buyer and (B) non-compete covenants set forth in the
Restrictive Covenant Agreements, Buyer shall pay to WWS an aggregate purchase
price equal to Eight Million Three Hundred Thousand Dollars ($8,300,000), as
adjusted and as calculated as follows (the “Total Purchase Price”):

 

(I)

Buyer shall (A) issue and deliver to WWS a Deferred Payment Agreement, in the
amount of Eight Hundred Thousand Dollars ($800,000), as such amount is adjusted
and calculated pursuant to the Deferred Payment Agreement (the “Deferred
Payment”), which shall be substantially in the form attached hereto as Exhibit A
and (B) in accordance with the Deferred Payment Agreement, pay to the Escrow
Agent an amount equal to the Escrow Amount;

 

(II)

Buyer shall pay to WWS an aggregate cash purchase price of Seven Million Five
Hundred Thousand Dollars ($7,500,000) (A) minus the amount of Indebtedness of
the Company immediately prior to the Closing, (B) plus (or minus) the amount of
Cash of the Company immediately prior to the Closing that is greater (or less)
than $15,000, computed in accordance with GAAP, (C) minus Seller Expenses to be
paid at the Closing, (D) plus the Estimated Working Capital Adjustment, and
(E) minus the Tax Amount (the “Initial Cash Purchase Price”).

 

(III)

Buyer shall issue and deliver to WWS the Royalty Agreement;

(ii)       An amount equal to the Initial Cash Purchase Price (the “Closing Date
Payment”) shall be payable at the Closing as described in Section 1.2(b) below
and shall be subject to adjustment as provided in Section 1.3 (such adjusted
Initial Cash Purchase Price being the “Final Cash Purchase Price”);

(b)       Initial Cash Purchase Price.  The Initial Cash Purchase Price shall be
paid by Buyer to WWS, by wire transfer of immediately available funds to the
accounts designated by WWS on Schedule I hereto.  The Initial Cash Purchase
Price may be adjusted as provided for in Section 1.3.  

(c)       Withholding.  Without duplication of Section 1.2(a)(i)(II)(E), Buyer
shall be entitled to deduct and withhold from the amounts otherwise payable
pursuant to this Agreement to WWS such amounts, if any, as it is required to
deduct and withhold with respect to the making of such payment under any
federal, state, local, or foreign statute or law relating to Taxes; provided,
however, that Buyer shall not be entitled to deduct and withhold amounts with
respect to any payment made to WWS that has timely furnished Buyer with properly
completed

2

--------------------------------------------------------------------------------




and executed documentation prescribed by applicable federal, state, local, or
foreign statute or law that permits Buyer to make such payment without
withholding of Tax.  To the extent that amounts are so withheld by Buyer, such
withheld amounts shall nonetheless be treated for all purposes of this Agreement
as having been paid to WWS, in respect of which such deduction and withholding
was made by Buyer.  Buyer shall provide WWS with written evidence of actual
payment of all such Taxes promptly after any deduction or withholding is made.

(d)       Other Transaction Agreements.  Contemporaneous with closing, Buyer and
T2 Communications, LLC, and CornerWorld, Inc., respectively, shall execute the
following additional agreements: (i) a services agreement (the “Services
Agreement”), which shall be substantially in the form attached hereto as
Exhibit C and (ii) a transition services agreement (the “Transition Services
Agreement”), which shall be substantially in the form attached hereto as
Exhibit D.

(e)       Right of First Offer.  At such time as Buyer decides to make the
Company available for sale and prior to Buyer offering the Company for sale to a
third party, Buyer shall give written notice (the “Sale Notice”) to Sellers of
such decision and Sellers shall have the right to make a first offer (the “First
Offer”), within ten (10) Business Days of receipt of the Sale Notice, to
purchase the Company; provided, that the value of any non-cash consideration
offered by Sellers shall be determined by Buyer in its sole and absolute
discretion; provided further, that Buyer shall have the right to determine, in
its sole and absolute discretion, the ability of Sellers to close such
transaction, which determination shall include, but not be limited to, Sellers’
ability to arrange financing for such transaction.  If Buyer rejects the First
Offer of Sellers and is subsequently offered by a third party  a purchase price
that is less than the First Offer (a “Third Party Offer”), Buyer shall provide
Sellers with written notice of such Third Party Offer (a “Third Party Offer
Notice”) and Sellers shall have the right to make a second offer equal to or
greater than such Third Party Offer, within three (3) Business Days of receipt
of such Third Party Offer Notice, to purchase the Company pursuant to the same
terms and conditions as provided above.

1.3       Working Capital Adjustment.

(a)       At least five (5) Business Days prior to the Closing Date, the Company
shall deliver to Buyer a certificate (the “Initial Closing Date Certificate”),
certified and executed by the Chief Executive Officer of the Company, setting
forth the Company’s good faith calculation of the Initial Cash Purchase Price
(including the Company’s calculation of the components thereof contained in
clauses (A) through (E) of Section 1.2(a)(i)(II) as of the Closing Date), along
with a copy of the Company’s good faith estimated unaudited consolidated balance
sheet as of the Closing Date (the “Closing Date Balance Sheet”), from which such
Initial Closing Date Certificate was derived.  The computation of the Company’s
good faith estimate of Working Capital as of the Closing Date (the “Estimated
Working Capital”) set forth in the Initial Closing Date Certificate and the
Closing Date Balance Sheet shall be prepared in accordance with GAAP on a basis
consistent with Annex I hereto.

(b)       If within five (5) Business Days following receipt of the Initial
Closing Date Certificate, Buyer has not given the Company notice of its
objection to the Initial Closing Date Certificate, the Estimated Working Capital
calculation contained therein or the Closing Date Balance Sheet, the Initial
Cash Purchase Price shall be equal to the Initial Cash Purchase

3

--------------------------------------------------------------------------------




Price as calculated by the Company and set forth in the Initial Closing Date
Certificate.  If Buyer gives any such notice of objection, the Company and Buyer
will work together diligently and in good faith to resolve the issues in
dispute, and if all disputed issues are resolved, the Initial Cash Purchase
Price shall be the amount agreed upon by Buyer and the Company.

(c)       Not later than one-hundred twenty (120) calendar days after the
Closing Date, Buyer shall cause to be delivered to WWS a statement (the “Closing
Date Statement”) setting forth Buyer’s calculation of the Final Cash Purchase
Price (including Buyer’s calculation of the components thereof contained in
clauses (A) through (E) of Section 1.2(a)(i)(II) as of the Closing Date)
together with the balance sheet of the Company prepared as of the Closing Date
(but prior to the consummation of the transactions contemplated by this
Agreement) from which such Closing Date Statement was derived, which balance
sheet shall have been audited, at the Company’s expense, by an independent
third-party accounting firm mutually acceptable to the Company and WWS (the
“Final Closing Date Balance Sheet”).  The calculation of Working Capital set
forth in the Closing Date Statement shall be determined in accordance with GAAP
on a basis consistent with Annex I.

(d)       Buyer shall permit WWS and its representatives reasonable and timely
access to the books and records, accountant’s work papers, personnel, and
facilities of the Company and its subsidiaries to the extent reasonably
necessary to review the Closing Date Statement, the calculation of the Final
Cash Purchase Price and the Final Closing Date Balance Sheet and for the purpose
of resolving any disputes with respect thereto.

(e)       Within ten (10) calendar days after its receipt of the Closing Date
Statement and Final Closing Date Balance Sheet, WWS may either inform Buyer in
writing that the Closing Date Statement is acceptable or object thereto in
writing, setting forth each of its objections (the “Seller Objections”).  Any
items included in the Closing Date Statement which are not disputed by WWS in
the Seller Objections (other than items necessary to offset an issue raised in
the Seller Objections) shall be deemed agreed to by WWS.  If WWS delivers the
Seller Objections and the parties do not resolve all such Seller Objections on a
mutually agreeable basis within five (5) Business Days after Buyer’s receipt of
the Seller Objections, any Seller Objections as to which Buyer and WWS cannot
agree upon may be submitted by either Buyer or WWS to a mutually agreeable
accounting firm (the “Designated Accounting Firm”) for resolution as provided
herein.  If WWS and Buyer are unable to agree on a mutually acceptable
Designated Accounting Firm, then the Designated Accounting Firm shall be an
independent accounting firm of regionally or nationally recognized reputation
which shall be selected by lot after each of WWS and Buyer have each proposed
two (2) firms and excluded one (1) firm proposed by the other.  Subject to
Section 1.3(f), the Designated Accounting Firm shall have the power, authority
and duty to resolve any outstanding the Seller Objections and the decision of
the Designated Accounting Firm shall be final and binding upon the parties.
 Upon the agreement of the parties or the decision of the Designated Accounting
Firm, the Closing Date Statement, as adjusted in accordance with this
Section 1.3, if necessary, shall be final and conclusive with respect to the
calculation of the Final Cash Purchase Price, including, without limitation, the
calculation of Working Capital as of the Closing Date.  If WWS fail to deliver
any Seller Objections to Buyer within the first ten (10)-day period referred to
above, the Closing Date Statement delivered by Buyer and the calculations set
forth therein shall be final and binding on the parties.

4

--------------------------------------------------------------------------------




(f)       In resolving any disputed item, the Designated Accounting Firm
(i) shall be bound by the provisions of this Section 1.3, (ii) may not assign a
value to any item greater than the highest value claimed for such item or less
than the lowest value for such item claimed by either Buyer or WWS, (iii) shall
restrict its decision to such items included in the Seller Objections which are
then in dispute, (iv) may review only the written presentations of Buyer and WWS
in resolving any matter which is in dispute and (v) shall render its decision in
writing within thirty (30) calendar days after the disputed items have been
submitted to it.  Upon the resolution of all Seller Objections, the Final
Closing Date Balance Sheet, Working Capital as of the Closing Date and the
determination of the Final Cash Purchase Price shall be revised to reflect the
resolution.  If WWS makes any Seller Objections, the fees, costs and expenses of
the Designated Accounting Firm shall be paid (i) by WWS if the Seller Objections
are resolved in favor of Buyer, or (ii) by Buyer if the Seller Objections are
resolved in favor of WWS.  If the Seller Objections are resolved part in favor
of WWS and part in favor of Buyer, such fees, costs and expenses shall be shared
by Buyer and WWS in inverse proportion to the aggregate amount of the Seller
Objections resolved in favor of WWS compared to the aggregate amount of the
Seller Objections resolved in favor of Buyer.  If Buyer makes any objections,
the fees, costs and expenses of the Designated Accounting Firm shall be paid (i)
by Buyer if their objections are resolved in favor of Seller, or (ii) by Seller
if the objections are resolved in favor of Buyer.  If the objections are
resolved part in favor of Buyer and part in favor of Seller, such fees, costs
and expenses shall be shared by Seller and Buyer in inverse proportion to the
aggregate amount of the objections resolved in favor of Buyer compared to the
aggregate amount of the Buyer Objections resolved in favor of Seller.

(g)       If the Final Cash Purchase Price as finally determined in accordance
with this Section 1.3 exceeds the Initial Cash Purchase Price, Buyer shall pay
the amount of the difference in cash to WWS within five (5) Business Days after
such final determination by means of a wire transfer of immediately available
funds to the account directed by WWS prior to Closing.  If the Final Cash
Purchase Price as finally determined in accordance with this Section 2.3 is less
than the Initial Cash Purchase Price, WWS shall deliver an amount of the
difference in cash to Buyer within five (5) Business Days after such final
determination by means of wire transfer of immediately available funds to the
account directed by Buyer prior to Closing.

1.4       Closing

.  The closing of the transactions contemplated hereby (the “Closing”) shall
take place at the offices of Buyer, no later than three (3) Business Days
following satisfaction or waiver of all of the conditions to the obligations of
the parties to consummate the transactions contemplated hereby in accordance
with this Agreement or at such other time, place and date as is mutually agreed
to by the parties hereto.  The date of the Closing is referred to in this
Agreement as the “Closing Date.”  The Closing need not be in person.

1.5       Actions at the Closing.  At the Closing:

(a)       Buyer shall deliver to Sellers and/or the Company the various
certificates, instruments and documents referred to in Article VIII below;

(b)       Sellers and/or the Company, as the case may be, shall deliver to Buyer
the various certificates, instruments and documents referred to in Article VII
below;

5

--------------------------------------------------------------------------------




(c)       Buyer shall:

(i)        pay to the holders of such Indebtedness, the amount of the
Indebtedness to be repaid at the Closing, if any, as set forth on Annex II
hereto in accordance with the instructions set forth in the pay-off letters
delivered pursuant to Section 7.12;

(ii)       pay to the Persons set forth in Annex III, Seller Expenses set forth
in Annex III in accordance with the instructions received from such Persons
prior to the Closing; and

(iii)      pay to WWS, by wire transfer of immediately available funds, the
Closing Date Payment.

(d)       in exchange for the payment by Buyer to WWS of the Closing Date
Payment in accordance with Section 8.3, WWS shall convey the Membership
Interests to Buyer and shall deliver to Buyer certificates representing all of
the Membership Interests, duly endorsed in blank or accompanied by transfer
powers duly executed in blank.

1.6       Simultaneous Deliveries.  The delivery of the documents required to be
delivered at the Closing pursuant to this Agreement shall be deemed to occur
simultaneously.  No delivery shall be effective until each party has received or
waived receipt of all the documents that this Agreement entitles such party to
receive.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLERS
AS TO THE MEMBERSHIP INTERESTS AND THIS AGREEMENT

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, each Seller makes the following
representations and warranties to Buyer as of the date hereof:

2.1       Authority; Enforceability.  Each Seller has full right, power and
authority to enter into, execute, deliver and perform its obligations under this
Agreement and the other Transaction Documents to which such Seller is a party,
and to perform fully its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby.  Each Seller has the full
power and authority to exchange, assign, transfer and deliver the Membership
Interests to Buyer, free and clear of all Liens.  This Agreement and the other
Transaction Documents to which it is a party have been duly and validly executed
and delivered by such Seller and constitute the legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
their terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

2.2       No Violation.  Except as set forth on Schedule 2.2, the execution and
delivery of this Agreement and the other Transaction Documents by each Seller,
the performance by each Seller of its obligations hereunder and thereunder and
the consummation by each Seller of the

6

--------------------------------------------------------------------------------




transactions contemplated hereby and thereby will not (i) violate or conflict
with any law, statute, ordinance, rule, regulation, decree, writ, injunction,
judgment or order of any Governmental Authority or of any arbitration award
which is either applicable to, binding upon or enforceable against any Seller,
(ii) conflict with, result in any breach of, or constitute a default (with or
without the passage of time or the giving of notice or both) under, or give rise
to a right to terminate, amend, modify, abandon or accelerate, any Contract
which is applicable to, binding upon or enforceable against any Seller or by
which any Seller’s properties are bound, (iii) require the consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, any court or tribunal or any other Person, (iv) permit any
Governmental Authority to impose any restriction, limitation or Encumbrance of
any kind, character, or nature whatsoever on the Company or any property or
asset owned or used by the Company or (v) result in the creation of any Lien on
the Membership Interests.

2.3       Title to the Membership Interests.  Each Seller owns beneficially and
of record, free and clear of any Lien, and has full power and authority to
convey free and clear of any Lien, the Membership Interests and, upon payment
for such Membership Interests at the Closing as herein provided, each Seller
will convey to Buyer good and valid title thereto, free and clear of any Lien.
 No Seller is a party to any voting trust, proxy, or other agreement or
understanding between or among any Persons that affects or relates to the voting
or giving of written consent, or restrictions on transfer, with respect to the
Membership Interests.

2.4       Litigation; Orders.  There is no action, suit, or other legal or
administrative proceeding or governmental investigation pending, or to the
knowledge of any Seller, threatened or contemplated, against, by or affecting
any Seller, the Membership Interests, as applicable, or any of Sellers’
properties or assets or which questions the validity or enforceability of this
Agreement or any other Transaction Documents or the transactions contemplated
hereby or thereby, and to the knowledge of Sellers, there is no basis for any of
the foregoing.  There are no outstanding orders, decrees, stipulations or
agreements issued by any Governmental Authority in any proceeding or agreed to
by any Seller, to which such Seller is or was a party which have not been
complied with in full.  No Seller is subject to any outstanding judgment or
order of any Governmental Authority which is reasonably likely to enjoin,
restrict, restrain, prevent, prohibit, invalidate, delay, impede or otherwise
adversely affect the consummation of the transactions contemplated by, and/or
the performance of any Seller’s obligations under, this Agreement, or to impose
material damages or conditions in respect thereof.

2.5       No Commissions.  Except for the obligations of Sellers owed to
Dragonfly Capital, no Seller or any Affiliate has incurred any obligation for
any finder’s or broker’s or agent’s fees or commissions or similar compensation
in connection with the transactions contemplated hereby.

2.6       Accuracy of Information Furnished by Sellers.  No representation or
warranty by any Seller contained in this Agreement or in any Transaction
Document, nor any statement or certificate furnished by any Seller to Buyer or
its representatives in connection herewith or pursuant hereto contains any
untrue statement of a material fact, or omits to state any material fact
required to make the statements herein or therein not misleading.  Each Seller
has provided Buyer with true, accurate and complete copies of all documents
listed or described in the various schedules attached hereto.

7

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS
WITH RESPECT TO THE COMPANY

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, each Seller and, until the Closing Date,
the Company, jointly and severally make the following representations and
warranties to Buyer as of the date hereof:

3.1       Corporate Status.  The Company is an entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has the requisite power and authority to own or lease its
properties and to carry on its business as now being conducted.  The Company is
legally qualified to transact business as a foreign corporation in each
jurisdiction in which the nature of its properties and the conduct of its
business requires such qualification.  Schedule 3.1 sets forth (i) each
jurisdiction where the Company is so qualified, licensed or admitted to do
business and (ii) any name or names under which the Company or any of its
predecessors has invoiced account debtors, maintained records concerning its
assets or otherwise conducted business in the last five (5) years.  The Company
has fully complied with all of the requirements of any statute governing the use
and registration of fictitious names, and has the legal right to use the names
under which it operates its business.  There is no pending or threatened
proceeding for the dissolution, liquidation, insolvency or rehabilitation the
Company.

3.2       Subsidiaries.

(a)       The Company does not directly or indirectly own any interest in any
other Person or entity.

(b)       Schedule 3.2 sets forth the names of the officers and directors of the
Company.

3.3       Capitalization.

(a)       All of the authorized, issued and outstanding membership interests of
the Company are set forth on Schedule 3.3 and are owned by Sellers as set forth
on Schedule 3.3, free and clear of any Liens.

(b)       All of the issued and outstanding Membership Interests of the Company
(i) have been duly authorized and validly issued and are fully paid and
non-assessable, (ii) were issued in compliance with all applicable state and
federal securities laws, and (iii) were not issued in violation of any
preemptive rights or rights of first refusal.  No preemptive rights or rights of
first refusal exist with respect to the equity securities of the Company and no
such rights arise by virtue of or in connection with the transactions
contemplated hereby.  There are no outstanding or authorized rights, notes,
debentures, bonds, options, warrants, convertible securities, subscription
rights, conversion rights, exchange rights or other agreements or commitments of
any kind that could require any Company to issue or sell any equity securities

8

--------------------------------------------------------------------------------




(or securities convertible into or exchangeable for equity securities).  There
are no outstanding stock appreciation, phantom stock, profit participation or
other similar rights with respect to the Company.  There are no proxies, voting
rights or other agreements or understandings with respect to the voting or
transfer of the debt or equity securities of the Company.  The Company is not
obligated to redeem or otherwise acquire any of its outstanding equity
securities.

3.4       Corporate Power and Authority.  The Company has the requisite
corporate or limited liability company power, as the case may be, and authority
to execute and deliver this Agreement and each of the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
 The Company has taken all action necessary to authorize the execution and
delivery of this Agreement and each of the other Transaction Documents to which
it is a party, the performance of its obligations hereunder and thereunder and
the consummation of the transactions contemplated hereby and thereby.

3.5       Enforceability.  This Agreement and the other Transaction Documents
have been duly executed and delivered by the Company to which it is a party and
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with their terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

3.6       No Violation.  Except as set forth on Schedule 3.6, the execution and
delivery of this Agreement and the other Transaction Documents by the Company,
the performance by the Company of its obligations hereunder and thereunder, and
the consummation by the Company of the transactions contemplated hereunder and
thereunder will not (i) contravene or result in a violation or breach of any
organizational documents of the Company, (ii) violate or conflict with any law,
statute, ordinance, rule, regulation, decree, writ, injunction, judgment or
order of any Governmental Authority or of any arbitration award which is either
applicable to, binding upon or enforceable against the Company, (iii) conflict
with, result in any breach of, or constitute a default (with or without the
passage of time or the giving of notice or both) under, or give rise to a right
to terminate, amend, modify, abandon or accelerate, any Contract which is
applicable to, binding upon or enforceable against the Company or the Business,
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the property or assets of any of the Company, (v) require the
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, any court or tribunal or any other Person, or
(vi) permit any Governmental Authority to impose any restriction or limitation
of any kind, character, or nature whatsoever on any of the Company or any
property or asset owned or used by the Company.  The Company is not in violation
of its certificate of formation, limited liability company agreement, bylaws or
other similar organizational or constituent documents.

3.7       Financial Statements.  (a) Sellers have delivered to Buyer (i) the
unaudited pro forma balance sheet of Ranger as of August 31, 2013 (the
“Unaudited Balance Sheet”), (ii) the unaudited pro forma income statement of
Ranger for eight months ended August 31, 2013 (the “Unaudited Income
Statement”), (iii) unaudited pro forma balance sheet of Ranger as of April 30,
2013, and the related pro forma income statement of Ranger for the twelve-month
period

9

--------------------------------------------------------------------------------




then ended and (iv) unaudited pro forma balance sheet of Ranger as of April 30,
2012, and the related pro forma income statement of Ranger for the twelve-month
period then ended (together the “Financial Statements”), copies of which are
attached to Schedule 3.7(a) hereto.  Each of the Financial Statements was
prepared in accordance with GAAP consistently applied throughout the periods
indicated and is true and correct, and each fairly presents in all material
respects the financial position of the Company as at the respective date thereof
and the results of operations for the periods covered thereby.  The books and
records of the Company fully and fairly reflect in all material respects all
transactions, properties, assets and liabilities of the Company.  Except as set
forth on Schedule 3.7, there are no extraordinary or non-recurring items of
income or expense during the periods covered by the Financial Statements and the
balance sheets included in the Financial Statements do not reflect any writeup
or revaluation increasing the book value of any assets, except as specifically
disclosed in the notes thereto.  The Financial Statements reflect all
adjustments necessary for a fair presentation of the financial information
contained therein.  The Company maintains a standard system of accounting
established and administered in accordance with GAAP.

(a)       Except as set forth on Schedule 3.7(b), the accounts receivable shown
on the Unaudited Balance Sheet and accounts receivable since the date thereof
arose from bona fide transactions in the ordinary course of business and
consistent with past practice and are not subject to discount.  Allowances for
doubtful accounts have been prepared in accordance with GAAP consistently
applied with the past practices of the Company.  Subject to such reserves, or
with respect to periods subsequent to the date of the Unaudited Balance Sheet
(the “Balance Sheet Date”), reserves in amounts consistent with past practice,
such accounts receivable are uncontested, unconditional obligations of the
account debtors and are not in dispute or subject to any valid defense, offset,
counterclaim or agreement which varies with the terms thereof.  Schedule 3.7(b)
contains a complete and accurate list of all accounts receivable of the Company,
which list sets forth the aging of such accounts receivable as of August 31,
2013.  Since the Balance Sheet Date, the Company has continued all receivables
and payables production practices in accordance with the ordinary course of
business and consistent with prior period practice and have not engaged in
(i) any practice intended to have the effect of accelerating to pre-Closing
periods collections of receivables that would otherwise be expected (based on
past practice) to be made in post-Closing periods or (ii) any practice intended
to have the effect of postponing to post-Closing periods payments by the Company
that would otherwise be expected (based on past practice) to be made in
pre-Closing periods.

(b)       All prepayments by the customers of the Company for services to be
performed by the Company have been validly received for services currently
scheduled or anticipated to be performed and, to the Company’s knowledge, no
such prepayments are expected to be refunded or returned.

(c)       Schedule 3.7(d) lists the amount of all outstanding Indebtedness as of
the date hereof of the Company and the holder thereof.

(d)       Except as set forth on Schedule 3.7(e), since the Balance Sheet Date,
the Company has continued to pay all accounts and notes payable in accordance
with the ordinary course of business and consistent with prior period practice.

10

--------------------------------------------------------------------------------




(e)       During the periods covered by the Unaudited Financial Statements, the
Company has not changed its independent accountants or had any disagreement with
such accountants on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure that if not resolved to the
satisfaction of such accountants would have caused such accountants to make
reference to the subject matter of the disagreements in connection with its
report.

3.8       Material Changes.  Since April 30, 2013, there has not been any
occurrence or event which, individually or in the aggregate, has or could be
reasonably expected to have a Material Adverse Effect.  Since April 30, 2013,
the Business has been conducted in the ordinary course consistent with past
practice.  In addition, without limiting the generality of the foregoing, since
April 30, 2013, other than in connection with the transaction contemplated
hereby, or as set forth on Schedule 3.8, the Company has not:

(i)        issued any capital stock or other securities;

(ii)       made any distribution of or with respect to its capital stock or
other securities or purchased or redeemed any of its securities;

(iii)      paid any bonus to or increased the rate of compensation of any of its
officers or salaried employees or amended any other terms of employment of such
persons;

(iv)      sold, leased or transferred any of its properties or assets other than
in the ordinary course of business consistent with past practices;

(v)       made or obligated itself to make capital expenditures out of the
ordinary course of business consistent with past practices;

(vi)      made any payment in respect of its liabilities other than in the
ordinary course of business consistent with past practices;

(vii)     incurred (or assumed or guaranteed) any obligations or liabilities
(including any Indebtedness) or entered into any transaction or series of
transactions involving in excess of Ten Thousand Dollars ($10,000) in the
aggregate out of the ordinary course of business consistent with past practices,
other than pursuant to this Agreement and the Transaction Documents and the
transactions contemplated hereby and thereby;

(viii)    suffered any theft, damage, destruction or casualty loss, not covered
by insurance and for which a timely claim was filed, in excess of Ten Thousand
Dollars ($10,000) in the aggregate;

(ix)      suffered any extraordinary losses (whether or not covered by
insurance);

(x)       waived, canceled, compromised or released any rights having a value in
excess of Ten Thousand Dollars ($10,000) in the aggregate;

11

--------------------------------------------------------------------------------




(xi)      amended, modified, had accelerated or received a notice of default or
termination of or under any Contract, or otherwise permitted any adverse change
in the business relationship of the Company with any of its vendors and service
providers;

(xii)     been made party to any action, proceeding, claim, investigation or
litigation nor, to the Company’s knowledge, has any such action, proceeding,
claim, investigation or litigation been threatened by or against the Company;

(xiii)    amended its organizational documents;

(xiv)    made or agreed to make payment, discharge or satisfaction, in respect
of the settlement of any pending or threatened litigation;

(xv)     other than as set forth on Schedule 3.8(xv), increased the compensation
of any manager, officer, director or similar Person;

(xvi)    made or changed any election in respect of Taxes, adopted or changed
any accounting method in respect of Taxes, entered into any tax allocation
agreement, tax sharing agreement, tax indemnity agreement or closing agreement,
settlement or compromise of any claim or assessment in respect of Taxes, or
consented to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes with any tax authority or otherwise;

(xvii)   canceled or failed to renew any insurance policy, received any notice
of cancellation or termination from any insurance provider or failed to give all
notices and present all claims (if any) under all such policies in a timely
fashion;

(xviii)  revalued any of its assets, including the writing down or off of notes
or accounts receivable, other than in the ordinary course of business and
consistent with past practice;

(xix)    made or adopted any change in its accounting practice or policies;

(xx)     made any adjustment to its books and records other than in respect of
the conduct of its business activities in the ordinary course consistent with
past practices;

(xxi)    entered into any transaction with any Affiliate other than intercompany
transactions in the ordinary course of business consistent with past practices;

(xxii)   entered into any employment agreement or any collective bargaining
agreement;

(xxiii)  entered into, terminated, amended or modified any agreement involving
an amount in excess of Ten Thousand Dollars ($10,000) outside the ordinary
course of business;

12

--------------------------------------------------------------------------------




(xxiv)  imposed any security interest or other Lien on any of its assets;

(xxv)   delayed paying any accounts payable which are due and payable except to
the extent being contested in good faith;

(xxvi)  made or pledged any charitable contribution in excess of Five Thousand
Dollars ($5,000);

(xxvii) entered into any other transaction or been subject to any event which
has had or is reasonably likely to have a Material Adverse Effect on the
Company, taken as a whole;

(xxviii) acquired any interest in any corporation, partnership or other venture
whether by merger consolidation or reorganization or by purchase of its assets
or equity interests or entered into any Contract in connection with any
transaction involving any Acquisition Proposal;

(xxix)  entered into any strategic alliance, joint development or joint
marketing Contract;

(xxx)   made any loans to any third party or employee except in the ordinary
course of business consistent with past practices; or

(xxxi)  agreed to do or authorized any of the foregoing.

3.9       Liabilities of the Company; Indebtedness.  Other as set forth on
Schedule 3.9, the Company has no liabilities or obligations, whether accrued,
absolute, contingent or otherwise, except (a) to the extent reflected or taken
into account in the Unaudited Balance Sheet and not heretofore paid or
discharged, (b) liabilities incurred in the ordinary course of business
consistent with past practice since the date of the Unaudited Balance Sheet
(none of which relates to breach of contract, breach of warranty, tort,
infringement or violation of law, or which arose out of any action, suit, claim,
governmental investigation or arbitration proceeding), (c) normal accruals,
reclassifications, and audit adjustments which would be reflected on an audited
financial statement and which would not be material in the aggregate, and
(d) Seller Expenses.  For purposes of this Agreement, “ordinary course”
liabilities include only liabilities incurred in the normal course of the
business of the Company, consistent with past practice and amounts, and do not
include liabilities arising from the breach of or default under any Contract or
the violation of any law, order or permit.

3.10     Litigation.  Except as set forth on Schedule 3.10, there is no action,
suit, or other legal or administrative proceeding or governmental investigation
pending, or to the knowledge of Sellers, threatened or contemplated, against, by
or affecting the Company, the Membership Interests, or any of the properties or
assets of the Company or which questions the validity or enforceability of this
Agreement or any other Transaction Documents or the transactions contemplated
hereby or thereby, and to the knowledge of Sellers, there is no basis for any of
the foregoing.  There are no outstanding orders, decrees, stipulations or
agreements issued by any Governmental Authority in any proceeding or agreed to
by the Company, to which the Company is or was a party which have not been
complied with in full.

13

--------------------------------------------------------------------------------




3.11     Real Estate.  The Company does not own nor has it ever owned any
parcels of real property.  Schedule 3.11 sets forth a list of all leases,
licenses or similar agreements for the use or occupancy of real property to
which the Company is a party (“Real Property Leases”) copies of which have
previously been furnished to Buyer, in each case setting forth: (a) the lessor
and lessee thereof and the date and term of each of such leases, (b) the street
address of each property covered thereby, and (c) as to each parcel of leased
real property, the expiration date of each such lease, the monthly rent as of
the date hereof paid under each such lease, and any additional rent currently
payable under each such lease (the “Leased Premises”).  The lease for the
address in Holland, Michigan, currently leased to T2 Communications, LLC, is
addressed in more detail as part of the Transition Services Agreement included
as Exhibit D of this Agreement.  A true and correct copy of each lease has been
provided to Buyer.  Use of the Leased Premises for the various purposes for
which it is presently being used is permitted as of right under applicable
zoning laws and is not subject to a “permitted non-conforming” use or structure
classification.  Each Leased Premises is supplied with utilities and other
services necessary for the operation thereof in the ordinary course of business
of the Company.  Each Leased Premises abuts on and has direct vehicular access
to an improved public road or access to an improved public road via a permanent,
irrevocable appurtenant easement improved with a road benefiting the parcel of
Leased Premises.  The Company has not granted any Person the right to use or
occupy any portion of any parcel of Leased Premises or has received notice of
any claim of any Person to the contrary.

3.12     Good Title, Adequacy and Condition of Assets.  Except as set forth on
Schedule 3.12, the Company has and at the Closing will have, good and marketable
title to all of its owned properties and assets, real and personal, tangible or
intangible (the “Assets”), free and clear of any Liens or restrictions on use.
 Schedule 3.12 contains a true and complete list of all assets of the Company
(including all equipment, machinery, computers, furniture, leasehold
improvements, vehicles and other personal property owned by the Company) with an
original cost in excess of $5,000 individually (the “Material Assets”) the
Company, setting forth whether each such Material Asset is owned or leased, and,
if owned, the name of the lienholder and the amount of the Lien, if any, and if
leased, the name of the lessor.  The Assets are sufficient to operate and
conduct the Business in a manner consistent, in all material respects, with at
least the same standards of quality and reliability as obtained by the Company
currently.  The Assets constitute all of the tangible and intangible assets,
properties and rights used by the Company in the Business and that are necessary
or required for the conduct of the Business as currently conducted or as
currently contemplated to be conducted in the future.  No Person has any option,
right of first refusal, right of first offer, preemptive right or any other
right of any nature to acquire any Material Assets.  The tangible assets of the
Company, taken as a whole, are free from material defects, have been maintained
in accordance with normal industry practice, are in good operating condition and
repair (subject to normal wear and tear) and have been maintained in accordance
with all applicable specifications and warranties and normal industry practice.

3.13     No Consents.  Except as set forth on Schedule 3.13, (i) the Company is
not nor shall be required to give any notice to, make any designation,
declaration, or filing with, or obtain any consent or approval from any Person
or Governmental Authority prior to, in connection with, or as a result of, the
execution, delivery, or performance by the Company of this Agreement or any
other document or the consummation and performance by such Company of the
transactions contemplated hereby and (ii) the Company has received all permits,
licenses and

14

--------------------------------------------------------------------------------




franchises necessary for the consummation and performance by the Company of the
transactions contemplated hereby, and waivers of rights to terminate or modify
in any material respect any rights or obligations of any of the Company from any
Person from whom such waiver is required under any Contract to which the Company
is bound (collectively, the “Required Consents”).

3.14     Labor and Employment Matters.  (a) Schedule 3.14(a) contains a complete
list of the names of all Persons who are employees or independent contractors of
the Company as of the date hereof, specifying (i) with respect to each hourly
employee, the title and rate of hourly pay as of January 1, 2013 and the date of
this Agreement; (ii) with respect to each salaried employee, the title, rate of
salary and commission or bonus structure as of January 1, 2013 and the date of
this Agreement; and (iii) with respect to each independent contractor, a
description of the services performed and the compensation arrangement as of
January 1, 2013 and the date of this Agreement; and (iv) with respect to each
Person listed (A) the date of hire or engagement, (B) a list of all agreements
affecting such Person’s employment or engagement, including a description of any
additional material compensation arrangements not covered in clauses (i) through
(iii), (C) if an employee, (1) whether the employee is classified as exempt or
non-exempt under any of the following:  the Fair Labor Standards Act, wage
orders issued by the Industrial Welfare Commission, and any other applicable
wage and hour law, (2) whether or not such employee is absent for any reason
such as lay-off, leave of absence or workers’ compensation and, if so, the date
such absence began and the anticipated date of return and (3) the state or
province in which such Person is employed.  Schedule 3.14(a) also lists all
employees of the Company in the United States who are not citizens or permanent
residents of the United States, together with a listing of each such employee’s
work authorization status and work authorization expiration date.

(a)       The Company is not a party to or bound by any collective bargaining
agreement or any other agreement with a labor union, and to the knowledge of
Sellers, there has been no effort by any labor union during the twenty-four (24)
months prior to the date hereof to organize any employees of the Company into
one or more collective bargaining units.  There is no pending, or to the
knowledge of Sellers threatened, labor dispute, strike or work stoppage which
affects or which would reasonably be expected to affect the Business or
interfere with the continued operations of the Business.  The Company nor, to
Sellers’ knowledge, any agent, representative or employee thereof has within the
last twenty-four (24) months committed any unfair labor practice as defined in
the National Labor Relations Act, as amended, and there is no pending, or to the
knowledge of Sellers threatened, charge or complaint against the Company by or
with the National Labor Relations Board or any representative thereof.  The
Company is not aware whether any key employee, agent, consultant, independent
contractor or group of employees, agents, consultants, or independent
contractors has any plans to terminate or change his or their employment or
relationship with the Company.  There has been no strike, walkout or work
stoppage involving any of the employees of the Company during the twenty-four
(24) months prior to the date hereof.  Except as set forth on Schedule 3.14, the
Company is not a party or subject to any employment agreements, noncompete
agreements, agency agreements, independent contractor agreements or consulting
agreements.  The Company has complied with applicable laws, rules and
regulations relating to employment, civil rights and equal employment
opportunities, including but not limited to, the Civil Rights Act of 1964, the
Fair Labor Standards Act, the Americans with Disabilities Act, as amended and
the Immigration Reform and Control Act of 1986, as amended.  There have not been
any facility closings, mass layoffs or other

15

--------------------------------------------------------------------------------




terminations at the Company that would create any obligations upon or
liabilities for the Company under the Worker Adjustment and Retraining
Notification Act or similar laws.

3.15     Employee Benefit Plans.  Schedule 3.15  contains a true and complete
list of each employee benefit plan as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), employee welfare
benefits plan as defined in Section 3(1) of ERISA, and each deferred
compensation, stock option, stock purchase, bonus, medical, welfare, disability,
severance or termination pay, insurance or incentive plan, employment agreement,
and each other employee benefit plan, program, agreement or arrangement,
(whether funded or unfunded, written or oral, qualified or nonqualified),
sponsored, maintained or contributed to or required to be contributed to the
Company for the benefit of any employee, terminated employee, leased employee or
former leased employee, director, officer, shareholder or independent contractor
of the Company (the “Employee Benefit Plans”).  Schedule 3.15 identifies each
plan that is an “employee benefit plan,” within the meaning of Section 3(3) of
ERISA.  The Company has no liability, directly or indirectly through an ERISA
Affiliate, with respect to any plan, arrangement or practice of the type
described in this Section 3.15 other than the Employee Benefit Plans set forth
on Schedule 3.15.  For the purpose of this Agreement, an “ERISA Affiliate” is
any entity which is considered one employer with the Company under Section 4001
of ERISA or Section 414 of the Code.

(a)       Neither the Company nor any ERISA Affiliate participates currently or
has ever participated in, and is not required currently or ever been required to
contribute to or otherwise participate in, (i) any “multi-employer plan,” as
defined in Sections 3(37)(A) and 4001(a)(3) of ERISA and Section 414(f) of the
Code, (ii) any “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code, (iii) “defined benefit plan” as defined in
Section 3(35) of ERISA or a pension plan subject to the funding standards of
Section 302 of ERISA or Section 412 of the Code or (iv) any plan, program or
arrangement subject to Title IV of ERISA.

(b)       With respect to each Employee Benefit Plan: (i) each has been
administered in compliance in all material respects with its terms and with all
applicable laws including, without limitation, ERISA and the Code; (ii) no
actions, suits, claims or disputes, other than routine claims for benefits, are
pending or, to the knowledge of Sellers, threatened against any such plan, the
trustee or fiduciary of any such plan, the Company or any assets of any such
plan;  (iii) no audits, proceedings, claims or demands are pending with any
Governmental Authority including, without limitation, the Internal Revenue
Service and the Department of Labor; (iv) all reports, returns and similar
documents required to be filed with any Governmental Authority or distributed to
any such plan participant have been duly or timely filed or distributed; (v) no
“prohibited transaction,” within the meaning of ERISA or the Code, or breach of
any duty imposed on “fiduciaries” pursuant to ERISA has occurred; (vi) all
required or discretionary (in accordance with historical practices) payments,
premiums, contributions, reimbursements or accruals for all periods ending prior
to or as of the Closing shall have been made or properly accrued on the
Unaudited Balance Sheet or will be properly accrued on the books and records of
the Company as of the Closing; (vii) no such plan has any unfunded liabilities
which are not reflected on the Unaudited Balance Sheet or the books and records
of the Company.

16

--------------------------------------------------------------------------------




(c)       True and accurate copies of each Employee Benefit Plan of the Company,
together with all current trust agreements, the most recent annual reports on
Form 5500, the most recent financial statements, the three most recent actuarial
reports, the most recent IRS favorable determination letters, for each Employee
Benefit Plan which is a “top hat” plan, a copy of filings with the DOL, the most
recent minimum coverage and discrimination testing results for each applicable
Employee Benefit Plan, written descriptions of all non-written agreements
relating to the Employee Benefit Plans, and all current summary plan
descriptions and summaries of material modifications for such plans have been
furnished to Buyer.  In the case of any unwritten Employee Benefit Plan, a
written description of such plan has been furnished to Buyer.  All amendments
required to bring any Employee Benefit Plan into conformity with any applicable
provisions of ERISA and the Code have been duly adopted within the applicable
remedial amendment period.  Each Seller has provided Buyer with a list of each
actuary, attorney, and accountant who is currently providing professional
services with respect to each Employee Benefit Plan of the Company or the
fiduciaries of each Employee Benefit Plan of the Company, as well as the
location of all other records and the name of the individual responsible for
such records with respect to each Employee Benefit Plan of the Company.

(d)       With respect to each Employee Benefit Plan of the Company intended to
qualify under Code Section 401(a) or 403(a), (i) the Internal Revenue Service
has issued a favorable determination letter, which has not been revoked, that
any such plan is tax-qualified and each trust created thereunder has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Code Section 501(a); (ii) nothing has occurred or will occur through the
Closing which would cause the loss of such qualification or exemption or the
imposition of any penalty or tax liability; (iii) no correspondence or written
or verbal notice from the IRS, DOL, any other governmental agency, any
participant in or beneficiary of, an Employee Benefit Plan, or any agent
representing any of the foregoing has been received by the Company that brings
into question the qualification of any such Benefit Plan; (iv) no reportable
event (within the meaning of Section 4043 of ERISA) has occurred; (v) there has
been no termination or partial termination of such plan within the meaning of
Code Section 411(d)(3); and (vi) the present value of all liabilities under any
such plan does not exceed the current fair market value of the assets of such
plan (determined using the actuarial assumption used for the most recent
actuarial valuation for such plan).

(e)       No Employee Benefit Plan obligates the Company to pay separation,
severance, termination or similar benefits as a result of any transaction
contemplated by this Agreement or solely as a result of a “change of control”
(as defined in Section 280G of the Code) and no individual shall accrue or
receive any additional benefits, severance, payments or accelerated rights to
payments of benefits or other compensation under any Employee Benefit Plan as a
result of the actions contemplated by this Agreement.

(f)       No Employee Benefit Plan provides medical or dental benefits for any
current or former employees of the Company or any of its predecessors after
termination of employment other than the rights that may be provided by law.  No
event or condition exists with respect to an Employee Benefit Plan that could
subject Company to a tax under Section 4980B of the Code.

17

--------------------------------------------------------------------------------




(g)       Except as set forth on Schedule 3.15, there are no leased employees or
independent contractors within the meaning of Section 414(n) of the Code who
perform services for the Company.

(h)       No Employee Benefit Plan is or has been funded by, associated with, or
related to a “voluntary employee’s beneficiary association” within the meaning
of Section 501(c)(9) of the Code, a “welfare benefit fund” within the meaning of
Section 419 of the Code, a “qualified asset account” within the meaning of
Section 419A of the Code or a “multiple employer welfare arrangement” within the
meaning of Section 3(40) of ERISA.

(i)       Company may amend or terminate any Employee Benefit Plan at any time
without incurring any liability thereunder.

(j)       Each Employee Benefit Plan which is a “nonqualified deferred
compensation plan” (within the meaning of Section 409A of the Code) has been
operated in compliance with Section 409A of the Code and the guidance issued by
the IRS with respect to such plans.  

(k)       No contributions pursuant to an Employee Benefit Plan have been made
in such amounts that would violate Section 404 of the Code.

(l)       Company has in force and has had in force sufficient bonding for every
fiduciary who is or has been required to be bonded with respect to the Employee
Benefit Plans.

(m)       There does not exist any pending or threatened legal proceedings
(other than routine claims for benefits), arbitrations, administrative or other
proceedings pending or threatened, anticipated or expected to be asserted with
respect to any Benefit Plan or any related trust or other funding medium
thereunder or with respect to TARGET or any of its subsidiaries or ERISA
Affiliates, as the sponsor or fiduciary thereof.  

(n)       Except as set forth in this Agreement, Company has no commitment,
intention or understanding to create, terminate or adopt any new Employee
Benefit Plan, and since the beginning of the current fiscal year, no event has
occurred and no condition of circumstance has existed that would be expected to
result in an increase in the benefits under an Employee Benefit Plan from the
level of benefits for the most recently completed fiscal year.

(o)       Company does not have now, nor has had, the obligation to maintain,
establish, sponsor, participate in or contribute to any Employee Benefit Plan or
other similar arrangement that is subject to any law or applicable custom or
rule of any jurisdiction outside of the United States.

3.16     Employee Conflicts.  To the knowledge of Sellers, no employee of the
Company is in violation of any term of any employment contract, inventions
disclosure agreement, confidentiality agreement, non-competition agreement or
restrictive covenant to or with a former employer relating to the right of any
such employee to be employed by the Company because of the nature of the
business conducted or presently proposed to be conducted by the Company or
relating to the use of trade secrets or proprietary information of others.

18

--------------------------------------------------------------------------------




3.17     Intellectual Property.

(a)       Schedule 3.17(a) lists (i) all Patents, including without limitation,
all issued patents, and all pending applications for patents, owned by the
Company; (ii) all Trademarks, including without limitation, all registered
trademarks, and all pending applications for trademarks, owned by the Company;
(iii) all Copyrights, including without limitation, all registered copyrights,
and all pending applications for copyrights, owned by the Company; and (iv) all
Domain Names owned by the Company.  All Patents, Trademarks and Copyrights on
Schedule 3.17(a) are valid and enforceable. Company and Sellers have provided
Buyer with copies of all prior art, analysis, opinions, documents and
communications and have fully described to Buyer all facts of which Company and
Sellers are aware which relate to the validity or enforceability of the Patents,
Trademarks and Copyrights on Schedule 3.17(a).

(b)       Schedule 3.17(b) lists all licenses, sublicenses, assignments,
agreements or instruments involving the Intellectual Property of the Company
including (i) licenses and assignments by the Company to any person of any
Intellectual Property; and (ii) all licenses and assignments by any other person
to the Company of any Intellectual Property (except with respect to generally
available “off-the-shelf” software) (each a “License”).  Each License identified
in Schedule 3.17(b) is a valid and binding agreement enforceable in accordance
with its terms.  With respect to each License, there is no material default (or
event that with the giving of notice or passage of time would constitute a
material default) by the Company, or to the knowledge of Sellers, the other
party thereto. There are no pending and, to the knowledge of Sellers, no
threatened claims with respect to any License.  Except as identified on Schedule
3.17(b), no License contains any indemnity by the Company in favor of a third
party with respect to the Intellectual Property.

(c)       The Company has good and valid title to, or otherwise possesses the
rights to use, all Intellectual Property necessary to permit the Company to
conduct the Business from and after the Closing Date, in the same manner as it
is being conducted as of the date hereof, and as currently contemplated to be
conducted by the Company.  Neither the consummation of the transactions
contemplated by this Agreement nor the Company’s performance hereunder will
result in the diminution, license, transfer, termination or forfeiture of the
Company’s rights in the Intellectual Property or Licenses.  Except as listed on
Schedule 3.17(c), no person or entity other than the Company has any right or
interest of any kind or nature in or with respect to the Intellectual Property,
or any portion thereof, or any rights to sell, license, lease, transfer or use
or otherwise exploit the Intellectual Property or any portion thereof.  All
officers, employees and contractors of the Company who have created Intellectual
Property, have executed an agreement under which all rights, title and ownership
in and to such Intellectual Property have been assigned to the Company.

(d)       Except as disclosed in Schedule 3.17(d), the Company has not been
alleged to have, nor has the Company, infringed upon, misappropriated or misused
any Intellectual Property or other proprietary information of another person or
entity.  Company and Sellers have provided Buyer with copies of all prior art,
analysis, opinions, documents and communications and have fully described to
Buyer all facts of which Company and Sellers are aware which relate to
allegations or evaluations of infringement, misappropriation, or misuse or any
Intellectual Property of another Person or entity. There are no pending, and to
the knowledge of Sellers,

19

--------------------------------------------------------------------------------




threatened claims or proceedings contesting or challenging the Intellectual
Property, or the Company’s use of the Intellectual Property owned by another
person or entity. To the knowledge of Sellers, no current or former employee or
contractor of the Company is infringing upon, misappropriating, or otherwise
violating any Company’s rights to the Intellectual Property.

(e)       Patents:

(i)        All of the issued Patents and pending applications for Patents of the
Company are currently in compliance with all legal requirements (including
payment of filing, examination, and maintenance fees), and are not subject to
any maintenance fees or taxes or actions falling due within ninety (90) days
after the Closing Date.

(ii)       No Patent of the Company has been or is now involved in any
infringement, interference, reissue or reexamination proceeding and, to the
knowledge of Sellers, no such action is threatened with respect to any of the
Patents of the Company.

(iii)      No product manufactured or sold by the Company, nor any use or
product described in any Patent of the Company or any service provided by the
Company, is alleged to infringe any patent, product or service of any person,
and to the knowledge of Sellers, no Patent of the Company is infringed.

(f)       Trademarks:

(i)        All registered Trademarks, and pending applications for Trademarks
with the United States Patent and Trademark Office (“PTO”) or any other
country’s trademark office, of the Company are currently in compliance with all
legal requirements (including the filing of affidavits of use and renewal
applications as applicable), and are not subject to any maintenance fees or
taxes or actions falling due within ninety (90) days after the Closing Date.

(ii)       No Trademark of the Company has been or is now involved in any
opposition, infringement, dilution, unfair competition or cancellation
proceeding and, to the knowledge of Sellers, no such action is threatened with
respect to any of the Trademarks of the Company.

(iii)      No Trademark of the Company is alleged to infringe any trade name,
trademark or service mark of any other person or entity, and to the knowledge of
Sellers, no Trademark of the Company is infringed by any third party.

(iv)      All products displaying a Trademark of the Company that has been
registered with the PTO bear the proper federal registration notice.

(g)       Copyrights:

20

--------------------------------------------------------------------------------




(i)        All registered Copyrights and pending applications for Copyrights of
the Company are currently in compliance with all legal requirements, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
(90) days after the Closing Date.

(ii)       No Copyright of the Company has been or is now the subject of any
invalidation or infringement Proceeding and, to the knowledge of Sellers, no
such action is threatened with respect to any Copyright of the Company.

(iii)      No Copyright of the Company is alleged to infringe any copyright of
any other person or entity, and to the knowledge of Sellers, no Copyright of the
Company is infringed.

(iv)      All works encompassed by the Copyrights of any Company have been
marked with the proper copyright notice.

(h)       Domain Names:

(i)        All registered Domain Names of the Company are currently in
compliance with all legal requirements and are not subject to any maintenance
fees or taxes or action falling due within ninety (90) days after the Closing
Date.

(ii)       No Domain Name of the Company has been or is now the subject of any
dispute resolution or infringement Proceeding and, to the knowledge of Sellers,
no such action is threatened with respect to any Domain Name of the Company.

(iii)     No Domain Name of any Company is alleged to infringe the trademark or
domain name of any other person or entity, and to the knowledge of Sellers, no
Domain Name of the Company is infringed by any third party.

(i)       The Company has taken commercially reasonable steps to protect the
proprietary nature of the Intellectual Property and to maintain in confidence
all Trade Secrets and confidential Intellectual Property and information owned
or used by the Company.  To the knowledge of Sellers, no Trade Secret or other
confidential Intellectual Property or information of the Company has been
disclosed or authorized to be disclosed to any person, including any employee,
agent, contractor, or other entity, other than pursuant to a non-disclosure
agreement or other conditional obligation that protects the Company’s
proprietary interests in and to such Trade Secrets or confidential Intellectual
Property or information.

(j)       Schedule 3.17(j) contains a true and complete list of all of the
Software included, embedded or incorporated in or developed for inclusion in the
Company’s products or websites, or used in the delivery of the Company’s
services (the “Company Software”).  The Company owns full and unencumbered right
and good, valid and marketable title or has valid licenses to the Company
Software, and the Company Software owned by the Company is free and clear of all
Encumbrances.  The Company has not incorporated any third party Intellectual
Property into the Company Software not identified in Schedule 3.17(j).  Except
as identified in Schedule 3.17(j), no open source or public library software,
including any version of any software licensed

21

--------------------------------------------------------------------------------




pursuant to any GNU public license, is, in whole or in part, embodied or
incorporated in the Company Software Programs.

(k)       The Company employs commercially reasonable measures to ensure that
the Company Software contain no “viruses.”  For the purposes of this Agreement,
“virus” means any computer code intentionally designed to disrupt, disable or
harm in any manner the operation of any software or hardware.  None of the
Company Software contains any worm, bomb, backdoor, clock, timer or other
disabling device, code, design or routine which causes the software to be
erased, inoperable, impaired in performance or otherwise incapable of being
used, either automatically or upon command by any person.

(l)        The Company Intellectual Property (including, to the knowledge of
Sellers, the Intellectual Property of third parties’ licensed to the Company),
is free and clear of any and all Encumbrances.

(m)      The Company has implemented industry “best practices” to ensure the
physical and electronic protection of its websites and information assets from
unauthorized disclosure, use or modification.  Other than as set forth in
Schedule 3.17(m), there has been no breach of security involving the Company
websites or information assets.  All data which has been collected, stored,
maintained or otherwise used by the Company has been collected, stored,
maintained and used in accordance with all applicable U.S. and foreign laws,
rules, regulations, guidelines and industry standards.  The Company has not
received a notice of noncompliance with applicable data protection laws, rules,
regulations, guidelines or industry standards.

3.18     Tax Matters.  Except as set forth on Schedule 3.18:

(a)       All Tax Returns required to be filed prior to the date hereof with
respect to the Company have been timely filed with the appropriate Governmental
Authorities.

(b)       No claim has been made by an authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

(c)       Each such Tax Return has been prepared in compliance with all
applicable laws and regulations, and all such Tax Returns are true and accurate
in all material respects.

(d)       All Taxes that have become due and payable on or before the Closing
Date by or with respect to the Company have been paid, except for Taxes which
are being contested in good faith, and for which adequate reserves have been
established in accordance with GAAP.

(e)       The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party, and all Forms W-2 and 1099 required with
respect thereto have been properly completed and timely filed.

(f)       With respect to each taxable period of the Company:  (i) no deficiency
or proposed adjustment which has not been settled or otherwise resolved for any
amount of Taxes

22

--------------------------------------------------------------------------------




has been asserted or assessed by any Governmental Authority against the Company;
(ii) the Company has not consented to extend the time in which any Taxes may be
assessed or collected by any Governmental Authority; (iii) the Company has not
requested or been granted an extension of the time for filing any Tax Returns;
(iv) there is no action, suit, Governmental Authority proceeding, or audit or
claim for refund now in progress, pending, or, to the knowledge of Sellers,
threatened against or with respect to the Company regarding Taxes; and (v) there
are no Liens for Taxes (other than for current Taxes not yet due and payable)
upon the Assets of the Company.

(g)       The Company will not be required to include any item of income or
exclude any item of deduction from any taxable period (or portion thereof)
ending after the Closing as a result of any (A) change in method of accounting
for a taxable period ending on or prior to the Closing Date; (B) “closing
agreement,” as described in Section 7121 of the Code or any predecessor
provision thereof or any similar provision of state, local or foreign law; (C)
installment sale or open transaction disposition made on or prior to the Closing
Date; or (D) prepaid amount received on or prior to the Closing Date.

(h)       Except as set forth on Schedule 3.18, the Company has not been a
member of an affiliated group (as defined in Section 1504 of the Code), filed or
been included in a combined, consolidated or unitary income Tax Return (other
than an affiliated group or Tax Return in which such Company was the common
parent).  Except as set forth on Schedule 3.18, the Company is a not party to or
bound by any tax allocation or tax sharing agreement or has any current or
potential contractual obligation to indemnify any other person with respect to
Taxes.  

(i)       No claim has been made by a Governmental Authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to Taxes assessed by such jurisdiction.

(j)       Except as set forth on Schedule 3.18, true, correct and complete
copies of all Tax Returns filed by or with respect to the Company for all
taxable periods for which the statute of limitations has not expired have been
furnished or made available to Buyer.  

(k)       The Company has not participated in any “reportable transactions” or
“listed transactions” as such terms are defined in Treasury Regulations
Section 1.6011-4.

(l)       The Company has not had in effect any election for federal income tax
purposes under Section 108, 1017, 1033 or 4977 of the Code.

(m)       No Seller is a nonresident alien, foreign corporation, foreign
partnership, foreign estate or foreign trust (as any of those terms is defined
in the Code and Income Tax Regulations promulgated thereunder).

3.19     Compliance with Laws.  Except as set forth on Schedule 3.19, the
Company is and has been in compliance in all material respects with all laws,
regulations and orders applicable to it, its business and operations (as
conducted by it now and in the past), the Leased Premises and any other
properties and assets (in each case owned or used by it now or in the past).  To
the knowledge of Sellers, the Company’s employees and independent contractors,
including sales agents, is and has been in compliance with all laws, regulations
and orders

23

--------------------------------------------------------------------------------




applicable to them with respect to the business and operations of the Company
(as conducted by it now and in the past).  The Company has not been cited, fined
or otherwise notified of any asserted past or present failure to comply with any
laws, regulations or orders and no proceeding with respect to any such violation
is pending or, to the knowledge of Sellers, threatened.  The Company has timely
filed all returns, reports, documents and information required, or requested by
any Governmental Authority and all such returns, reports, documents and
information were true, accurate and complete in all material respects as of the
date made.  Neither the Company nor any of its Affiliates, employees or agents,
have made any payment of funds in connection with the business of the Company
which is prohibited by law, and no funds have been set aside by the Company to
be used in connection with the business of the Company for any payment
prohibited by law.  The Company is not subject to any decree or injunction which
restricts the continued operation of its business or the expansion thereof to
other geographical areas, customers and suppliers or lines of business.

3.20     Licenses and Permits.  The Company possesses all permits, licenses,
consents, franchises, orders, approvals, certifications, registrations and
authorizations from Governmental Authorities necessary to enable it to continue
to own, lease, operate and use its assets and properties (collectively, the
“Permits”) for their respective business and operations, including with respect
to the operation of each of the Leased Premises.  Schedule 3.20 contains a true
and complete list of all such Permits.  All such Permits are valid and in full
force and effect, the applicable Company is in full compliance with the
respective requirements thereof, and no violations are or have been reported to
the Company in respect of any such Permits and no proceeding is pending, or to
the knowledge of Sellers, threatened, to revoke or amend any of them.  The
Company is in compliance in all material respects with the terms and any
limitations of the Permits and with all material requirements, standards and
procedures of the Governmental Authority that issued them.  None of such Permits
is or will be impaired or in any way adversely affected by the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

3.21     Environmental Matters.  The Company is and has at all times been in
full compliance in all material respects with all Environmental Laws and the
Company has not received any written communication from any Person that alleges
that it is not in compliance with applicable Environmental Laws.  With respect
to the Leased Premises, no Seller, the Company, or, to the knowledge of Sellers,
any prior owner or operator, has incurred in the past or is now subject to, any
Environmental Liability.

3.22     Insurance.  The Company is covered by valid, outstanding and
enforceable policies of insurance covering its respective properties, assets and
businesses against risks of the nature normally insured against by corporations
in the same or similar lines of business and in coverage amounts typically and
reasonably carried by such corporations, together with “key man” life insurance
policies, if any (the “Insurance Policies”).  Such Insurance Policies (i) are in
full force and effect, and all premiums due thereon have been paid, (ii) are in
amounts and have coverages that are reasonable and customary for companies
engaged in similar businesses and operations and having similar assets and
properties as that of the Company and (iii) are in amounts and have coverages as
required by any of the Contracts and applicable law.  As of the Closing, each of
the Insurance Policies will be in full force and effect.  Assuming all Required
Consents have been obtained, none of the Insurance Policies will lapse or
terminate as a result of

24

--------------------------------------------------------------------------------




the transactions contemplated by this Agreement.  The Company has complied in
all material respects with the provisions of such Insurance Policies.  Schedule
3.22 contains a complete and correct list of all Insurance Policies and all
amendments and riders thereto (copies of which have been provided to Buyer), and
identifies the insurer, type of coverage and policy period for each policy.
 During the three-year period immediately prior to the date of this Agreement,
the Company has not made any claims under any of the Insurance Policies and has
suffered losses that would give rise to any such claims, for an amount in excess
of Ten Thousand Dollars ($10,000) except as set forth on Schedule 3.22.  The
Company has not failed to give, in a timely manner, any notice required under
any of the Insurance Policies to preserve its rights thereunder.  The Company
has not received (i) any notice of cancellation of any such policy, refusal or
denial of coverage, increase of premiums or failure to renew thereunder,
(ii) any notice that any issuer of any such policy has filed for protection
under applicable bankruptcy laws or is otherwise in the process of liquidating
or has been liquidated, or (iii) any other indication that any such policy is no
longer in full force or effect or that the issuer thereof is no longer willing
or able to perform its obligations thereunder.  No letters of credit have been
posted and no cash has been restricted to support any reserves for insurance.

3.23     Information Technology.

(a)       The Company has developed the following accounting and information
technology systems and control procedures: (i) a disaster recovery plan, (ii) a
fire protection, climate control and controlled access inclusion in any room or
location housing IT equipment being used as a “server” (i.e. file server, print
server, accounting server etc.), (iii) backup procedures for its computer
system, (iv) a security policy regarding passwords and computer account set-up
and maintenance and (v) a list of any source code and description of any
documentation of any and all software customizations performed by any third
party resource (the “Information Technology Security Environment”).
 Schedule 3.23(a) contains an accurate description of the Information Technology
Security Environment.

(b)       Schedule 3.23(b) sets forth a list of all outsourced information
technology providers and vendors and describes the services provided and any
associated contracts, including, but not limited to, ERP, core business related
software, CRM, phones/conferencing, email, accounting and any other business
systems.  The Company has provided to Buyer copies of its business process
diagram, a network diagram and a system architecture diagram.

3.24     Transactions with Affiliates; Management Relationships.

(a)       Except as set forth on Schedule 3.24(a), the Company has not, directly
or indirectly, engaged in any transactions or financial or commercial
arrangements (i) with any stockholder of any of the Company, other than as a
board member or pursuant to such Company’s financing activities or (ii) (except
for employment arrangements with its employees) with any officer or director or,
to the knowledge of Sellers, with any of their respective Affiliates or
relatives (each a “Related Party”).  Except for (i) employment arrangements with
its employees, (ii) its organizational documents, and (iii) applicable law, the
Company has no obligation to or claim against any Related Party, and no Related
Party has any obligation to or claim against the Company.  Schedule 3.24(a)
describes the nature and extent of any products,

25

--------------------------------------------------------------------------------




services or benefits provided to the Company by any Related Party without a
corresponding charge equal to the fair market value of such products, services
or benefits.

(b)       No executive officer, director or Affiliate of the Company owns any
interest in any property or assets of the Company (except as a stockholder of
the Company) and, to the knowledge of Sellers, except as set forth on Schedule
3.24(b), no executive officer, director or Affiliate of the Company owns any
interest in (i) any current competitor, customer, licensor or supplier of the
Company or (ii) any counterparty to any material contract or agreement with the
Company, other than holdings of less than 1% of a class of a company’s publicly
traded securities.

(c)       Except as disclosed on Schedule 3.24(c), there are no outstanding
notes payable to, accounts receivable from or advances by the Company to or from
any officer, director, or Affiliate in connection with their respective
businesses or assets, and the Company is not otherwise a debtor or creditor of,
and has no liability or other obligation of any nature to, any such Person other
than compensation and benefits to employees and directors and travel and expense
advances in the ordinary course of business.

3.25     Contracts.  Schedule 3.25 sets forth a list of each Contract to which
the Company is a party or by which it or its properties and assets are bound and
which is material to the business, assets, properties or prospects of the
Company, taken as a whole (the “Material Contracts”), true, correct and complete
copies (in the case of written Material Contracts) and summaries (in the case of
oral Material Contracts) of which have been provided to Buyer.  Each Loan
Agreement, as defined below, is deemed to be a Material Contract and the amount
outstanding under such Loan Agreement as of the most recent practicable date is
set forth beside the name of such agreement on Schedule 3.25, along with the
repayment schedule.  Each Material Contract is a legal, valid and binding
obligation of the Company, enforceable against the Company and, to the knowledge
of Sellers, the other parties thereto, in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.
 The Company is not bound by an agreement by which it owes any present or future
royalties or other payments to third parties in respect of Intellectual Property
in excess of $10,000.  The copy of each written Material Contract or summary of
each oral Material Contract furnished to Buyer is a true and complete copy of
the document it purports to represent or summarize, as the case may be, and
reflects all amendments thereto made through the date of this Agreement.  Except
as set forth on Schedule 3.25 and except for any Required Consents that are not
obtained, if any, prior to the date hereof, the Company has not violated any of
the terms or conditions of any Material Contract or any term or condition which
would permit termination or modification of any Material Contract, and to the
knowledge of Sellers all of the covenants to be performed by any other party
thereto have been fully performed, and there are no pending or threatened claims
for breach or indemnification or notice of default or termination under any
Material Contract.  Except for any Required Consents that are not obtained, if
any, prior to the date hereof, no event has occurred which constitutes, or after
notice or the passage of time, or both, would constitute, a default by the
Company under any Material Contract, and to the knowledge of Sellers no such
event has occurred which constitutes or would constitute a

26

--------------------------------------------------------------------------------




default by any other party.  The Company is not subject to any liability or
payment resulting from renegotiation of amounts paid under any Material
Contract.

As used in this Agreement, Material Contracts shall include, without limitation
the following contracts which are material to the Company’s current or planned
business and operations:

(a)       agency agreements, general agency agreements or other agreements with
insurance companies or other companies that sell financial products and
services;

(b)       loan agreements, indentures, mortgages, pledges, hypothecations, deeds
of trust, conditional sale or title retention agreements, security agreements,
letters of credit, commitment letters, equipment financing obligations or
guaranties, or other sources of contingent liability in respect of any
Indebtedness (collectively, “Loan Agreements”);

(c)       contracts obligating the Company to provide or purchase products or
services for a period of one year or more;

(d)       leases of real property and leases of personal property not cancelable
without penalty on notice of sixty (60) days or less or calling for payment of
an annual gross rental exceeding Ten Thousand Dollars ($10,000);

(e)       distribution, sales agency or franchise or similar agreements, or
agreements providing for an independent contractor’s services, or letters of
intent with respect to same;

(f)       employment agreements, benefit agreements, management service
agreements, consulting agreements, confidentiality agreements, non-competition
agreements, and any other agreements relating to any employee, consultant,
independent contractor, officer or director of the Company;

(g)       licenses, assignments or transfers of Trademarks, trade names, service
marks, Patents, Copyrights, Trade Secrets or Know How, or other agreements
regarding proprietary rights or intellectual property;

(h)       any Contract relating to pending capital expenditures by the Company;

(i)       any non-competition agreements restricting the Company in any manner;

(j)       all Contracts pursuant to which the Company is obligated to make to
third parties any payments related to the Company Intellectual Property;

(k)       each Contract with any stockholder, officer or director of the
Company, or any Affiliate of the Company;

(l)       any Contract that limits, or purports to limit, the ability of the
Company to compete in any line of business or with any Person or in any area,
that restricts the right of the Company to sell to or purchase goods or services
from any Person or to hire or attempt to hire

27

--------------------------------------------------------------------------------




any Person or that grants to the other party or any third Person “most favored
nation” status or any special discount rights;

(m)      any confidentiality, secrecy or non-disclosure Contract;

(n)       any sales representative or agency Contract;

(o)       any Contract that results in any Person holding a power of attorney
that relates to the Company or its assets or properties;

(p)       any joint venture or partnership, merger, asset or stock purchase or
divestiture Contract which includes liabilities of the Company which have not
expired as of the date hereof;

(q)       any Contract to indemnify, hold harmless or defend any other Person
with respect to any assertion of personal injury, damage to property or
Intellectual Property rights infringement, misappropriation or violation or
warranting the lack thereof, other than indemnification provisions contained in
customary purchase orders/purchase agreements/product licenses arising in the
ordinary course of business and consistent with past practice; and

(r)       other material Contracts or understandings, irrespective of subject
matter and whether or not in writing, not entered into in the ordinary course of
business by the Company and not otherwise disclosed on Schedule 3.25 calling for
future payments by the Company exceeding Ten Thousand Dollars ($10,000).

Except as listed on Schedule 3.25, the Company is not subject to any Contract,
decree or injunction in which the Company is a party which restricts the
continued operation of the Business or the expansion thereof to other
geographical areas, customers and suppliers or lines of business.

3.26     Customers and Suppliers.  Schedule 3.26 sets forth (a)  the ten (10)
largest the customers of the Company, and (b) the ten largest suppliers of the
Company, on the basis of cost of goods or services purchased, for the eight (8)
months ended August 31, 2013 (collectively, the “Customers and Suppliers”).  No
current customer or supplier of the Company has, to the knowledge of Sellers,
threatened to terminate or intends to terminate (and the Company has no
knowledge of any basis for such termination), cancel or otherwise adversely
modify in any material respect its relationship with the Company or to decrease
materially or limit any of its products or services to the Company or its usage
or purchase of any of the services or products of the Company for any reason
within the past thirty-six (36) months. The Company is not involved in any
claim, dispute or controversy with any of its customers or suppliers that,
individually or in the aggregate, would reasonably be anticipated to have a
Material Adverse Effect.  Except as set forth on Schedule 3.26, the Company does
not offer or use any current customer incentive programs, whether written or
oral and whether or not deemed or considered to be legally enforceable, which
involve the payment of rebates or issuance of credits by the Company or the
sharing of marketing expenses by the Company.

3.27     Records of the Company.  The copies of the organizational documents of
the Company which were provided to Buyer are true, accurate and complete in all
material respects

28

--------------------------------------------------------------------------------




and reflect all amendments made through the date of this Agreement.  The minute
books for the Company made available to Buyer for review were correct and
complete in all material respects as of the date of such review, no further
entries have been made through the date of this Agreement, such minute books
contain the true signatures of the persons purporting to have signed them, and
such minute books contain an accurate record of all material corporate actions
of the shareholder, directors, managers or members (and any committees thereof),
as the case may be, of the Company taken by written consent or at a meeting
since incorporation.  All material corporate actions taken by the Company have
been duly authorized or ratified.  All accounts, books, ledgers and official and
other records (including all customer, accounting and billing, and call log data
and records) of the Company have been fully, properly and accurately kept and
completed in all material respects, and there are no material inaccuracies or
discrepancies of any kind contained therein.  The ledgers of the Company, as
previously made available to Buyer, contain accurate and complete records of all
issuances, transfers and cancellations of equity securities of the Company.

3.28     Certain Business Practices.  The Company has not (i) used any funds for
unlawful contributions, gifts, entertainment or other unlawful payments related
to a political activity, (ii) made any unlawful payment to any foreign or
domestic government official or employee or to any foreign or domestic political
party or campaign or violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, (iii) consummated any transaction or made any payment or
entered into any agreement or arrangement or taken any other action in violation
of Section 1128B(b) of the Social Security Act, as amended, or (iv) made any
other unlawful payment.

3.29     Internal Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

3.30     Bank Accounts; Business Locations.  Schedule 3.30 sets forth all
accounts of the Company with any bank, broker or other depository institution,
and the names of all persons authorized to withdraw funds from each such
account, and the locations of all safe deposit boxes of the Company and the
names of all persons authorized to have access to such safe deposit boxes.  As
of the date hereof, the Company has no office or place of business other than as
identified on Schedule 3.1 and the Company’s principal places of business and
chief executive offices are indicated on Schedule 3.11, and, except for
equipment leased to customers in the ordinary course of business, all locations
where the equipment, inventory, chattel paper and books and records of the
Company are located as of the date hereof are fully identified on Schedule 3.11.

3.31     No Commissions.  Except for the obligations of Sellers owed to
Dragonfly, neither the Company nor any Affiliate of the Company has incurred any
obligation for any

29

--------------------------------------------------------------------------------




finder’s or broker’s or agent’s fees or commissions or similar compensation in
connection with the transactions contemplated hereby.

3.32     Transition Services.  The aggregate services to be provided by the
Sellers or their Affiliates pursuant to the Transition Services Agreement and
the Services Agreement constitute all the required services which are used in
the operation of the Business and that are necessary to conduct the Business as
it is currently conducted or has been conducted within the past six (6) months.

3.33     Accuracy of Information Furnished by the Company.  No representation or
warranty by the Company contained in this Agreement, nor any statement or
certificate furnished by the Company to Buyer or its representatives in
connection herewith or pursuant hereto (including all customer, accounting and
billing, and call log data and records) contains any untrue statement of a
material fact, or omits to state any material fact required to make the
statements herein or therein not misleading.  The Company has provided Buyer
with true, accurate and complete copies of all documents listed or described in
the various schedules attached hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to Sellers to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer makes the following
representations and warranties to Sellers and to the Company:

4.1       Corporate Status.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Texas and has the requisite power and authority to own or lease its properties
and to carry on its business as now being conducted.  Buyer has fully complied
with all of the requirements of any statute governing the use and registration
of fictitious names, and has the legal right to use the names under which it
operates its business.  There is no pending or threatened proceeding for the
dissolution, liquidation, insolvency or rehabilitation of Buyer.

4.2       Corporate Power and Authority.  Buyer has the requisite corporate
power and authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  Buyer has taken all action necessary to authorize the execution
and delivery of this Agreement and each of the other Transaction Documents to
which it is a party, the performance of its obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby and thereby.

4.3       Enforceability.  Assuming due execution and delivery by the Company
and each Seller, as the case may be, this Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by Buyer,
as the case may be, and constitute the legal, valid and binding obligation of
Buyer, as the case may be, enforceable against Buyer, as applicable, in
accordance with their terms, except as the same may be limited by applicable

30

--------------------------------------------------------------------------------




bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

4.4       No Violation.  The execution and delivery of this Agreement and the
other Transaction Documents by Buyer, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby will not (i) contravene any
provision of the organizational documents of Buyer, (ii) violate or conflict
with any law, statute, ordinance, rule, regulation, decree, writ, injunction,
judgment or order of any Governmental Authority or of any arbitration award
which is either applicable to, binding upon or enforceable against Buyer, (iii)
conflict with, result in any breach of, or constitute a default (with or without
the passage of time or the giving of notice or both) under, or give rise to a
right to terminate, amend, modify, abandon or accelerate, any Contract which is
applicable to, binding upon or enforceable against Buyer, (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the property or assets of Buyer, (v) require the consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, any court or tribunal or any other Person or (vi) permit any
Governmental Authority to impose any restriction or limitation of any kind,
character, or nature whatsoever on the Company or any property or asset owned or
used by the Company.

4.5       No Commissions.  Neither Buyer nor any of its Affiliates has incurred
any obligation for any finder’s or broker’s or agent’s fees or commissions or
similar compensation in connection with the transactions contemplated hereby.

ARTICLE V

CERTAIN ADDITIONAL AGREEMENTS

5.1       Further Assurances; Compliance with Covenants.  Each party shall
execute and deliver such additional instruments and other documents and shall
take such further actions as may be necessary or appropriate to effectuate,
carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereby and to satisfy the conditions set forth in
Article VII and VIII; provided, however, that no party shall be required to
execute an amendment hereof or to waive any of its rights or any breach
hereunder.

5.2       Other Actions.  Each of the parties hereto shall take all appropriate
actions, and do, or cause to be done, all things necessary, proper or advisable
under any applicable laws, regulations and Contracts to consummate and make
effective the transactions contemplated herein, including, without limitation,
obtaining all licenses, permits, consents, approvals, authorizations,
qualifications and orders of any Governmental Authority and parties to Contracts
with the Company as are necessary for the consummation of the transactions
contemplated hereby.  Each of the parties agrees to cooperate with the others in
the preparation and filing of, and the provision of information for, all forms,
notifications, reports and information, if any, required or reasonably deemed
advisable pursuant to any law, rule or regulation or any regulatory authority,
in connection with the transactions contemplated by this Agreement, and to use
their respective commercially reasonable best efforts to agree jointly on a
method to overcome any objections by any Governmental Authority to any such
transactions.  The parties

31

--------------------------------------------------------------------------------




also agree to use commercially reasonable best efforts to defend all lawsuits or
other legal proceedings challenging this Agreement or the consummation of the
transactions contemplated hereby and to lift or rescind any injunction or
restraining order adversely affecting the ability of the parties to consummate
the transactions contemplated hereby.  

5.3       Notification of Certain Matters.  Each of the parties hereto shall
give prompt notice to the other parties of the occurrence or non-occurrence of
any event which would likely cause any representation or warranty of such party
contained herein to be untrue or inaccurate, or any covenant, condition, or
agreement contained herein not to be complied with or satisfied, in all cases in
any material respect.

5.4       Confidentiality; Publicity.  Except as may be required by law or as
otherwise permitted or expressly contemplated herein, no party hereto or their
respective Affiliates, employees, agents or representatives shall disclose to
any third party the existence of this Agreement or the subject matter or terms
hereof without the prior written consent of the other parties hereto.  No press
release or other public announcement related to this Agreement or the
transactions contemplated hereby shall be issued by any party hereto without the
prior approval of the other parties except as required by the US Securities and
Exchange Commission as relates to the rules for filing current reports on Form
8-K; provided, however, that Buyer shall be entitled to notice and prior review
of such filing reports on Form 8-K.  Notwithstanding the foregoing, at no time
shall Sellers utilize or disclose the identity or name of any Affiliate of
Buyer, including its equity or debt holders.

5.5       Consents.  

(a)       Prior to the Closing, Sellers shall have obtained or caused the
Company to obtain and receive or cause the Company to receive the Required
Consents and waivers of rights to terminate or modify any rights or obligations
of the Company from any Person(s) from whom such consent or waiver is required
under any Contract to which the Company is bound (including the Real Property
Leases), or who, as a result of the transactions contemplated hereby, would have
the right to terminate or modify such Contracts, either by the terms thereof or
as a matter of law.

(b)       Prior to the Closing, Buyer shall have obtained and received consents
to the transactions contemplated hereby and waivers of rights to terminate or
modify any rights or obligations of Buyer from any Person(s) from whom such
consent or waiver is required under any contract to which Buyer is bound, or
who, as a result of the transactions contemplated hereby, would have the right
to terminate or modify such contracts, either by the terms thereof or as a
matter of law.

ARTICLE VI

COVENANTS

 

6.1       Transfer and Conveyance Taxes.  All applicable sales, transfer,
recording, deed, stamp and other similar taxes, including, without limitation,
any real property transfer or gains taxes (if any), resulting from the
consummation of the transactions contemplated in this

32

--------------------------------------------------------------------------------




Agreement shall be the responsibility of, and shall be borne by, the party
against whom such taxes are assessed.  

6.2       Post-Closing Notifications.  Buyer and each Seller will, and each will
cause their respective Affiliates to, comply with any post-Closing notification
or other requirements, to the extent then applicable to such party, of any law
of any Governmental Authority having jurisdiction over Buyer or such Seller.

6.3       Releases.  Effective as of the Closing, each Seller, on such Seller’s
own behalf and on behalf of each Seller’s Affiliates, including without
limitation derivatively, to the fullest extent legally possible, hereby
completely and forever releases, waives and discharges, and shall be forever
precluded from asserting, any and all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action and liabilities, of any kind
or nature, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, whether or not hidden or
concealed, then existing in law, equity or otherwise, that each Seller and/or
its Affiliates, including without limitation derivatively, to the fullest extent
legally possible, has, had or may have against Buyer, the Company, their
respective subsidiaries and their respective present or former directors,
officers, employees, management, predecessors, successors, members,
stockholders, attorneys, accountants, underwriters, investment bankers,
financial advisors, appraisers, representatives and agents acting in such
capacity, that are based in whole or in part on any act, omission, transaction
or other occurrence taking place on or prior to the Closing Date, other than, as
applicable, (i) accrued but unpaid compensation, perquisites or other benefits
due to any Affiliate of any Seller as an employee of, or vendor or independent
contractor to, the Company, (ii) any rights under this Agreement or any
Transaction Document to which any Seller is entitled, or (iii) any rights of
directors and officers of the Company to indemnification and exculpation
pursuant to the organizational documents of the Company.  In making this waiver,
each Seller acknowledges that it may hereafter discover facts in addition to or
different from those which such Seller now believes to be true with respect to
the subject matter released herein, but agrees that such Seller has taken that
possibility into account in reaching this Agreement and as to which such Seller
expressly assumes the risk.  THE PROVISIONS IN THIS SECTION 6.3 SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT, OR
FUTURE CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT, OR FUTURE ENVIRONMENTAL LAW
(INCLUDING, BUT NOT LIMITED TO CERCLA),  OCCUPATIONAL SAFETY AND HEALTH LAW, OR
 PRODUCTS LIABILITY, SECURITIES, OR OTHER LAW) AND REGARDLESS OF WHETHER ANY
PERSON (INCLUDING THE PERSON FROM WHOM RELIEF IS SOUGHT) ALLEGES OR PROVES THE
SOLE, CONCURRENT, CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
RELIEF, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON
SEEKING RELIEF.

33

--------------------------------------------------------------------------------




ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF BUYER

The obligation of Buyer to effect the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing Date of the following
conditions, any or all of which may be waived in whole or in part by Sellers:

7.1       Accuracy of Representations and Warranties and Compliance with
Obligations.  The representations and warranties of each Seller and the Company
contained in this Agreement and the other Transaction Documents shall be true
and correct, in all material respects, at and as of the Closing Date with the
same force and effect as though made at and as of that time except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date and except for any
representations and warranties which are qualified by their terms as to
materiality, which shall be true and correct in all respects.  Each Seller shall
have performed and complied with all of its obligations required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.  Each Seller shall have delivered to Buyer a duly authorized certificate,
dated as of the Closing Date, certifying that the conditions specified in this
Section 7.1 have been satisfied.

7.2       Corporate Certificates.  The Company shall have delivered to Buyer (i)
copies of the organizational documents of the Company as in effect immediately
prior to the Closing Date and (ii) copies of resolutions adopted by the board of
directors, managers or members of the Company, as applicable, authorizing the
transactions contemplated by this Agreement, certified as being true, correct
and complete as of the Closing Date by the Secretary of the Company.

7.3       Delivery of the Membership Interests. At the Closing, Sellers shall
deliver, or cause to be delivered, to Buyer stock or unit certificates, as
applicable, representing the Membership Interests, duly endorsed in blank or
accompanied by stock powers duly executed in blank, in proper form for transfer.

7.4       No Adverse Litigation.  There shall not be pending or threatened any
action, investigation or proceeding by or before any court or other governmental
body which shall seek to restrain, prohibit, invalidate or collect damages
arising out of the transactions contemplated hereby, and which, in the
reasonable judgment of Buyer, would impose any condition on the Company or Buyer
which would be materially burdensome to the Company or Buyer or would materially
increase the costs incurred or that will be incurred by Buyer as a result of
consummating the transactions contemplated hereby.

7.5       No Order or Injunction.  No court of competent jurisdiction or other
governmental body shall have issued or entered any order or injunction
restraining or prohibiting the transactions contemplated hereby, which remains
in effect at the time of the Closing.

7.6       Opinion of Counsel to Sellers.  Buyer shall have received an opinion
(i) of Philip D. Collins & Associates, P.C., counsel to Sellers, the form of
which is attached as Exhibit E.

7.7       Good Standing Certificate.  Certificate of the Secretary of State (or
other applicable office) in which the Company is organized, dated as of a date
not more than thirty

34

--------------------------------------------------------------------------------




(30) Business Days prior to the Closing Date, certifying as to the good standing
and non-delinquent tax status of such Person.

7.8       Required Consents.  The Company shall have received each of the
Required Consents and have delivered to Buyer executed copies thereof.

7.9       Ancillary Agreements.  The Deferred Payment Agreement, the Royalty
Agreement, the Transition Services Agreement and the Services Agreement have
been entered into by the parties thereto.

7.10     Transaction Documents.  Each Seller shall have executed and delivered
the Transaction Documents to which it is a party, and such other closing
documents necessary to consummate the transactions contemplated hereby as Buyer
or its counsel shall reasonably request.

7.11     Tax Certificate.  Sellers shall have executed a certification of
non-foreign status substantially in the form and to the effect of Exhibit F-1
attached hereto (the “FIRPTA Certificates”).

7.12     Payoff Letters.  Buyer shall have received payoff letters relating to
all Indebtedness of the Company to be paid at Closing as set forth on Annex II
and releases from third parties of any and all Encumbrances relating to the
property of the Company, all on terms satisfactory to Buyer.

7.13     Resignations.  Buyer shall have received written resignations effective
as of the Closing Date of the directors and officers of the Company as Buyer
shall designate.

7.14     Termination of Benefit Plans.  Buyer shall have received satisfactory
evidence of the termination of all Benefit Plans, as determined by Buyer.

7.15     Bank Accounts.  Buyer shall have received evidence that the Company has
changed the authorized signatories on its respective bank accounts listed on
Schedule 7.15 to the Persons designated by Buyer.

7.16     Affiliate Agreements.  Buyer shall have received evidence of
termination of any agreements listed on Schedule 7.16 designated by Buyer.

7.17     Minute Books.  Buyer shall have received the original minute books and
transfer records of the Company.

7.18     D&O Insurance.  The Sellers shall have obtained, at their expense, a
directors and officers liability insurance “tail” or “runoff” insurance program
to be in effect until the end of the one (1)-year period following the Closing
Date with respect to acts or omissions occurring prior to the Closing Date, in
each case, on terms and conditions satisfactory to Buyer.

7.19     Covenant Not to Compete.  Buyer shall have received a Restrictive
Covenant Agreement in the form attached hereto as Exhibit G, duly executed by
the Company and a

35

--------------------------------------------------------------------------------




Restrictive Covenant Agreement in the form attached hereto as Exhibit H, duly
executed by Scott Beck (collectively, the “Restrictive Covenant Agreements”).

7.20     Bill of Sale.  Buyer shall have received a Bill of Sale from
CornerWorld to WWS in the form attached hereto as Exhibit I, duly executed by
the Sellers.

7.21     Indemnity Waiver Agreement.  Buyer shall have received an Indemnity
Waiver Agreement in the form attached hereto as Exhibit J, duly executed by the
Sellers and Scott Beck.

7.22     Escrow Agreement.  The Escrow Agreement has been entered into by the
parties thereto.

7.23     Disclosure Schedules.  Buyer shall be satisfied with the Schedules
delivered by the Company and Sellers pursuant to this Agreement.

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF SELLERS

The obligations of Sellers to effect the transactions contemplated hereby shall
be subject to the fulfillment at or prior to the Closing of the following
conditions, any or all of which may be waived in whole or in part by Buyer:

8.1       Accuracy of Representations and Warranties and Compliance with
Obligations.  The representations and warranties of Buyer contained in this
Agreement shall be true and correct, in all material respects, as of the Closing
Date with the same force and effect as though made at and as of that time except
that those representations and warranties which address matters only as of a
particular date shall remain true and correct as of such date and except for any
representations and warranties which are qualified by their terms as to
materiality, which shall be true and correct in all respects.  Buyer shall have
performed and complied with all of its obligations required by this Agreement to
be performed or complied with at or prior to the Closing.  Buyer shall have
delivered to Sellers a certificate, dated as of the Closing Date, and signed by
an officer, certifying that the conditions specified in this Section 8.1 have
been satisfied.

8.2       Corporate Certificate.  Buyer shall have delivered to Sellers (i)
copies of the certificate of formation and operating agreement or other
organizational documents of Buyer as in effect immediately prior to the Closing
Date, (ii) copies of resolutions adopted by the managers or the members of Buyer
authorizing the transactions contemplated by this Agreement, and (iii) a
certificate regarding the incumbency of the Person(s) executing this Agreement
and the other Transaction Documents on behalf of Buyer, certified as of the
Closing Date by the Secretary or similar officer of Buyer as being true, correct
and complete.

8.3       Delivery of Purchase Price.  At the Closing, in accordance with
Section 1.2 hereof, WWS shall have received the Cash Purchase Price, the
Deferred Payment Agreement and the Royalty Agreement, as applicable.

36

--------------------------------------------------------------------------------




8.4       No Order or Injunction.  No court of competent jurisdiction or other
governmental body shall have issued or entered any order or injunction
restraining or prohibiting the transactions contemplated hereby, which remains
in effect at the time of the Closing.

8.5       No Adverse Litigation.  There shall not be pending any action or
proceeding by or before any court or other governmental body which shall seek to
restrain, prohibit, invalidate or collect damages arising out of the transaction
contemplated hereby, and which, in the reasonable judgment of Sellers, would
materially increase the costs incurred or that will be incurred by Sellers as a
result of consummating the transactions contemplated hereby.

8.6       Ancillary Agreements.  The Deferred Payment Agreement, the Royalty
Agreement, the Transition Services Agreement and the Services Agreement shall
have been entered into by the parties thereto.

8.7       Transaction Documents.  Buyer shall have executed and delivered the
Transaction Documents to which it is a party, and such other closing documents
necessary to consummate the transactions contemplated hereby as Sellers or their
counsel shall reasonably request.

ARTICLE IX

INDEMNIFICATION

9.1       Agreement by Sellers to Indemnify for Breaches of Representations and
Warranties.  

(a)       Sellers agree to jointly and severally indemnify and hold Buyer and
its officers, directors, employees, Affiliates, successors and assigns
(collectively, for the purpose of this Article IX, “Buyer Indemnitees”) harmless
from and against the aggregate of all Indemnifiable Damages arising out of or
resulting from:

(i)        any breach of a representation, warranty or certification made by
such Sellers or the Company in this Agreement, any Transaction Document or in
any other document or certificate delivered pursuant to this Agreement;

(ii)       any breach of the covenants or agreements made by such Sellers or the
Company in this Agreement, or in any other document or certificate delivered
pursuant to this Agreement;

(iii)      the failure by such Sellers to transfer and convey all of the
Membership Interests to Buyer free and clear of any Liens;

(iv)      any matters specified in Annex V; and

(v)       Pre-Closing Taxes (except as part of the working capital adjustment)
(collectively, “Buyer Indemnifiable Damages”).

37

--------------------------------------------------------------------------------




“Indemnifiable Damages” means any and all damages, losses, liabilities,
obligations, costs and expenses, and any and all claims, demands or suits (by
any Person, including without limitation any Governmental Authority), including
without limitation the costs and expenses of any and all actions, suits,
proceedings, investigations, demands, assessments, judgments, settlements and
compromises relating thereto and including reasonable attorneys’ fees and
expenses in connection therewith.

(b)       Without limiting the generality of the foregoing, with respect to the
measurement of Buyer Indemnifiable Damages, the applicable Buyer Indemnitee(s)
shall have the right to be put in the same post-tax consolidated financial
position as it would have been in had each of the representations and warranties
of Sellers hereunder been true and correct and had the covenants and agreements
of Sellers hereunder been performed in full.

9.2       Agreement by Buyer to Indemnify.  Buyer agrees to indemnify and hold
Sellers and the Company and each of their respective officers, directors,
employees, Affiliates, successors and assigns (collectively, for the purpose of
this Article IX, “Seller Indemnitees”) harmless from and against the aggregate
of all expenses, losses, costs, deficiencies, liabilities and damages
(including, without limitation, related counsel and paralegal fees and expenses)
arising out of or resulting from:

(i)        any breach of any representation, warranty or certification made by
such Buyer in this Agreement, any Transaction Document or in any other document
or certificate delivered pursuant to this Agreement or certification made by
Buyer in Article IV of this Agreement, or in any other document or certificate
delivered pursuant to this Agreement; or

(ii)       any breach of the covenants or agreements made by Buyer in this
Agreement, or in any other document or certificate delivered pursuant to this
Agreement; (collectively, “Seller Indemnifiable Damages”.

Without limiting the generality of the foregoing, with respect to the
measurement of Seller Indemnifiable Damages, the applicable Seller Indemnitee(s)
shall have the right to be put in the same post-tax consolidated financial
position as it would have been in had each of the representations and warranties
of Buyer hereunder been true and correct and had the covenants and agreements of
Buyer hereunder been performed in full.

9.3       Survival of Representations, Warranties and Covenants.  Each of the
representations and warranties, made by the parties hereto in this Agreement or
pursuant hereto shall survive after the Closing for a period of twenty-four (24)
months, except that the representations and warranties made by Sellers in
Sections 2.1, 2.3, 2.5, and by Sellers and the Company in Sections 3.3, 3.4,
3.5, 3.12, and 3.31 shall survive the Closing and remain in effect indefinitely
and the representations and warranties made by Sellers and the Company in
Sections 3.15, 3.17, 3.18 and 3.21 shall survive until all applicable statutes
of limitations, including any tolling agreements and extensions, have expired
and that any representations or warranties made fraudulently or with the intent
to defraud or mislead, shall continue in full force and effect forever.
 Notwithstanding any knowledge of facts determined or determinable by any party
by

38

--------------------------------------------------------------------------------




investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith.  Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement.  Notwithstanding anything
contained herein to the contrary, covenants, agreements, obligations and other
provisions in this Agreement that by their terms apply or are to be performed in
whole or in part after the Closing Date shall be governed by the survival
provisions with respect to such specific provisions.  If written notice of a
claim has been given and received before the expiration of the
applicable survival period, the relevant representations and warranties (and
corresponding indemnity obligation) shall survive as to such claim until it has
been finally resolved; provided, however, that to the extent the indemnity
obligation would otherwise terminate, it shall survive only with respect to the
amount subject to such claim and shall terminate with respect to any amount in
excess of such claim.  For convenience of reference, the date upon which any
representation, warranty, covenant or other agreement contained herein shall
terminate, if any, is referred to herein as the “Survival Date.”

9.4       Notice and Defense of Third Party Claims.  The obligations and
liabilities of an Indemnifying Person (as defined herein) with respect to
Indemnifiable Damages resulting from the assertion of liability by third parties
(each, a “Third Party Claim”) shall be subject to the terms and conditions set
forth below.

(a)       The Indemnified Persons (as defined herein) shall give prompt written
notice to the Indemnifying Persons of any Third Party Claim which might give
rise to any Indemnifiable Damages by the Indemnified Persons, stating the nature
and basis of such Third Party Claim, and the amount thereof to the extent known;
provided, however, that no delay on the part of the Indemnified Persons in
notifying any Indemnifying Persons shall relieve the Indemnifying Persons from
any liability hereunder, unless (and then solely to the extent) such
Indemnifying Persons are actually prejudiced or damaged in any material respect
by such delay.  Such notice shall be accompanied by copies of all relevant
documentation with respect to such Third Party Claim, including, without
limitation, any summons, complaint or other pleading which may have been served,
any written demand or any other document or instrument directly relating
thereto.

(b)       If the Indemnifying Persons shall acknowledge, in a writing delivered
to the Indemnified Persons, that the Indemnifying Persons are obligated to
indemnify, defend and hold harmless the Indemnified Persons under the terms of
their indemnification obligations hereunder in connection with a particular
Third Party Claim, then the Indemnifying Persons shall have the right to assume
the defense of such Third Party Claim at their own expense and by their own
counsel, which counsel shall be reasonably satisfactory to the Indemnified
Persons; provided, however, that the Indemnifying Persons shall not have the
right to assume the defense of such Third Party Claim, notwithstanding the
giving of such written acknowledgment, if (i) the claim seeks only an injunction
or other equitable relief; (ii) the Indemnified Persons shall have been advised
by counsel that there are one or more legal or equitable defenses available to
them which are different from or in addition to those available to the
Indemnifying Persons, and, in the reasonable opinion of the Indemnified Persons,
counsel for the Indemnifying Persons could not adequately represent the
interests of the Indemnified Persons because such interests could be in conflict
with those of the Indemnifying Persons; (iii) such action or Proceeding
involves, or

39

--------------------------------------------------------------------------------




could have a material effect on, any material matter beyond the scope of the
indemnification obligation of the Indemnifying Persons; or (iv) the Indemnifying
Persons shall not have assumed the defense of such Third Party Claim in a timely
fashion.

(c)       If the Indemnifying Persons elect to assume the defense of any such
Third Party Claim (under circumstances in which the proviso in Section 9.4(b) is
not applicable), the Indemnifying Persons shall consult with Indemnified Persons
and the Indemnified Persons may participate in such defense, but in such case
the expenses of Indemnified Persons shall be paid by Indemnified Persons.  If
the Indemnifying Persons fail to defend a Third Party Claim, are otherwise
restricted from so defending, or if, after commencing or undertaking any such
defense, the Indemnifying Persons fail to prosecute or withdraw from such
defense, the Indemnified Persons shall have the right to undertake the defense
or settlement thereof, at the Indemnifying Persons’ expense.  If Indemnified
Persons assume the defense of any such Third Party Claim in accordance with the
terms hereof and propose to settle such Third Party Claim prior to a final
judgment thereon, then Indemnified Persons shall give the Indemnifying Persons
prompt written notice thereof, and the Indemnified Persons may not settle such
Third Party Claim without the written consent of the Indemnifying Persons, which
consent shall not be unreasonably withheld or delayed.

(d)       If the Indemnifying Persons exercise their right to assume the defense
of a Third Party Claim, they shall not make any settlement of any claims without
the written consent of the Indemnified Persons, which consent shall not be
unreasonably withheld or delayed, unless such settlement provides for a full
release from liability of Indemnified Persons.

(e)       For purposes of this Agreement, “Indemnified Persons” means Buyer
Indemnitees and Seller Indemnitees, as the case may be, and “Indemnifying
Persons” means persons required to provide indemnification with respect to
Indemnifiable Damages under this Article IX.

9.5       Limitations upon Indemnification.  

(a)       No Indemnifying Person shall have any liability for any Indemnifiable
Damages for breaches of representations and warranties unless and until the
aggregate amount of such Indemnifiable Damages exceeds Fifty Thousand Dollars
($50,000) (the “Indemnification Threshold”), in which case the indemnifying
party shall be liable to the extent that the aggregate Indemnifiable Damages
exceed the Indemnification Threshold; provided, however, that in no event shall
the amount of Indemnifiable Damages of Sellers exceed an amount equal to Three
Million Dollars ($3,000,000) plus the coverage limit under the R&W Insurance
Policy. Materiality qualifications shall not be taken into account in
determining the magnitude of Indemnifiable Damages for purposes of calculating
the Indemnification Threshold.  

(b)       Notwithstanding anything provided in this Agreement to the contrary,
(i) the Indemnification Threshold shall not apply with respect to, and Buyer
Indemnitees and/or Seller Indemnitees, as applicable, shall be entitled to the
full amount of any Indemnifiable Damages resulting from, any intentional breach
of a representation or warranty or fraud and (ii) the Indemnification Threshold
shall not limit Buyer’s right to Indemnifiable Damages arising from or in
connection with Pre-Closing Taxes.

40

--------------------------------------------------------------------------------




(c)       The amount of the liability of any Indemnifying Person shall be
determined taking into account any applicable insurance proceeds received by the
Indemnified Person.

9.6       Assertion and Payment of Claims.

(a)       No claim shall be brought under this Article IX unless the Indemnified
Persons, or any of them, at any time prior to the applicable Survival Date, give
the Indemnifying Persons (i) written notice of the existence of any such claim,
specifying the nature and basis of such claim and the amount thereof, to the
extent known, or (ii) written notice pursuant to Section 9.5 of any Third Party
Claim, the existence of which would give rise to such a claim (each, an
“Indemnification Demand”).  Within ten (10) Business Days of the receipt of any
Indemnification Demand, the Indemnifying Persons shall pay all or any portion of
the claims identified in the Indemnification Demand which such Indemnifying
Persons do not dispute in good faith.  In the event that the Indemnified Person
are not paid the full amount of the claims identified in the Indemnification
Demand with ten (10) Business Days of the receipt of any Indemnification Demand
or any portion thereof or are otherwise informed by the Indemnifying Persons
that the Indemnifying Persons dispute all or any portion of the claims
identified in the Indemnification Demand, the Indemnified Persons, or any of
them, shall have the right to commence Proceedings for the enforcement of their
rights under this Article IX with respect to the claims identified in a
Indemnification Demand, provided, however, that no Indemnifying Persons shall be
required to pay the amount of any such claim for indemnification pursuant to
this Article IX that is disputed in good faith by such Indemnifying Persons
until the final adjudication of the relevant Proceedings.

(b)       Upon a determination of Indemnifiable Damages in connection with and
in accordance this Article IX, the Indemnifying Persons shall pay the
Indemnified Persons the amount so determined within ten (10) Business Days after
the date of determination in accordance with terms of this Article IX.

(c)       Under no circumstances shall Buyer be obligated to (i) first seek
recourse under the R&W Insurance Policy prior to seeking recourse from Sellers
pursuant to this Article IX or (ii) turn-over to Sellers any proceeds received
by Buyer under the R&W Insurance Policy.

(d)       Nothing contained in this Article IX shall operate in derogation or
limitation of Buyer’s rights under the R&W Insurance Policy.

9.7       Setoff Right.  Upon written notice to the Sellers specifying in
reasonable detail the basis therefor, Buyer may set off any amount to which it
is entitled from any Seller pursuant to this Article IX against amounts
otherwise payable by Buyer or the Company to the Sellers under any provision of
the Deferred Payment Agreement, the Royalty Agreement, the Transition Services
Agreement, the Services Agreement, or otherwise.  Neither the exercise of, nor
the failure to exercise, such right of setoff will constitute an election of
remedies or limit Buyer in any manner in the enforcement of any other remedies
that may be available to it.

41

--------------------------------------------------------------------------------




ARTICLE X

TAX MATTERS

10.1     Sellers shall prepare or cause to be prepared the Tax Returns of the
Company for all taxable periods ending on or before the Closing date that are
due (taking into account valid extensions of time to file) after the date of
this Agreement.  All such Tax Returns shall be completed in accordance with past
practice to the extent permitted by applicable law.  Sellers shall provide a
copy of any such Tax Return to Buyer at least ten (10) days before the date on
which such Tax Return is due to be filed (including valid extensions of time to
file).

10.2     Sellers shall be responsible for and shall pay all Taxes with respect
to the ownership of the Membership Interests for all periods ending on or before
the Closing Date, and Buyer shall be responsible for and shall pay all Taxes
with respect to ownership of the Membership Interests for all periods beginning
after the Closing Date.

10.3     Buyer shall prepare or cause to be prepared all Tax Returns that relate
to the Company for taxable periods ending after the Closing Date (including
Straddle Periods).  With respect to any Straddle Period Tax Return required to
be filed with respect to the Company prepared by Buyer as to which Taxes are
allocable to Sellers, Buyer shall provide Sellers a copy of such Tax Return and
a statement (with respect to which Buyer will make available supporting
schedules and information) certifying the amount of Tax shown on such Tax Return
that is allocable to Sellers at least thirty (30) days prior to the due date
(including any extension thereof) for filing of such Tax Return, and Sellers
shall have the right to review and comment on such Tax Return and statement
prior to the filing of such Tax Return.  

10.4     With respect to the preparation or filing of a Tax Return by a party in
compliance with the provisions of this Article, any costs or expenses incurred
by such party with respect to the preparation of such Tax Return (other than
Taxes due thereunder) shall be borne by the party incurring such expenses,
except that any costs or expenses incurred by Buyer or the Company in connection
with a Straddle Period shall be allocated among Sellers and Buyer in accordance
with the allocation of the actual Taxes owed pursuant to such Tax Return in
accordance with the provisions below.  Sellers and Buyer agree to consult and to
attempt in good faith to resolve any issues arising as a result of the review of
such Tax Return and statement by the other party.  In the case of any Straddle
Period, the amount of any Taxes based on or measured by income, receipts, or
payroll of the Company for the Pre-Closing tax period shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date (and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time) and the amount of any other Taxes of the
Company for a Straddle Period that relates to the Pre-Closing tax period shall
be deemed to be the amount of such Tax for the entire taxable period multiplied
by a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

10.5     Buyer and Sellers shall each: (a) cooperate in the preparation of any
Tax Returns which the other is responsible for preparing and filing; (b)
cooperate fully in preparing for any

42

--------------------------------------------------------------------------------




audits of, or disputes with, taxing authorities regarding any Taxes relating to
each Company or with respect to the Membership Interests; (c) make available to
the other and to any Governmental Authority, as reasonable requested, all
information, records, and documents with respect to Taxes relating to each
Company or the Membership Interests; and (d) furnish the other with copies of
all correspondence received from any Governmental Authority in connection with
any audit or information request with respect to Taxes relating to the Company
or the Membership Interests.

10.6     In the case of a tax proceeding that relates to Pre-Closing Taxes,
Sellers shall have the sole right, at its expense, to control the conduct of
such proceeding.  With respect to Straddle Periods, Buyer or the Company shall
control such proceeding (with any such expenses incurred by Buyer or the Company
to be allocated between Sellers and the Company or Buyer in accordance with the
proportion to which the relative amounts at issue in such proceeding relate to
Pre-Closing Taxes and Post-Closing Taxes); provided however, the Company and
Buyer shall (i) keep Sellers informed of all developments on a timely basis,
(ii) provide to Sellers copies of any and all correspondence received from the
Tax Authority related to such tax proceeding, (iii) provide Sellers with the
opportunity to attend conferences, hearings and other meetings with or involving
the Tax Authority and to review and provide comments with respect to written
responses provided to the Governmental Authority with respect to such tax
proceeding and (iv) shall not enter settle or compromise any asserted liability
which may result in indemnification under the terms of this Agreement without
the prior written consent of Sellers, which shall not be unreasonably withheld,
unless the settlement or compromise absolves Sellers of all liability for Taxes
with respect to such claims.

ARTICLE XI

DEFINITIONS

11.1     Defined Terms.  As used herein, the following terms shall have the
following meanings:

“Acquisition Proposal” shall mean (i) any proposal for a merger or other
business combination involving the Company; (ii) any proposal or offer to
acquire in any manner a substantial equity interest in, or a substantial portion
of the assets of, the Company; or (iii) any proposal to acquire any interest in
the Membership Interests.

“Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, as
in effect on the date hereof.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
in New York, New York are authorized or obligated to close.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Contract” means any agreement, contract, lease, note, mortgage, indenture, loan
agreement, franchise agreement, agency agreement, covenant, employment
agreement, license,

43

--------------------------------------------------------------------------------




instrument, purchase and sales order, application, commitment, undertaking,
obligation, whether written or oral, express or implied.

“Encumbrances” means any lien (other than mechanics’ liens), pledge,
hypothecation, claim (other than infringement), charge, mortgage, security
interest, encumbrance, prior assignment, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature whatsoever (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).

“Environmental Laws” means all federal, state, regional or local statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings, and
changes or ordinances or judicial or administrative interpretations thereof, or
similar laws of foreign jurisdictions where the Company conducts business,
whether currently in existence or hereafter enacted or promulgated, any of which
govern (or purport to govern) or relate to pollution, protection of the
environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances, or judicial or administrative interpretations thereof,
including, without limitation: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendment
and Reauthorization Act of 1986, 42 U.S.C. §9601, et seq. (collectively
“CERCLA”); the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and subsequent Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. §6901 et seq. (collectively “RCRA”); the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Clean Water Act,
as amended, 33 U.S.C. §1311, et seq.; the Clean Air Act, as amended (42 U.S.C.
§7401-7642); the Toxic Substances Control Act, as amended, 15 U.S.C. §2601 et
seq.; the Federal Insecticide, Fungicide, and Rodenticide Act as amended, 7
U.S.C. §136-136y (“FIFRA”); the Emergency Planning and Community Right-to-Know
Act of 1986 as amended, 42 U.S.C. §11001, et seq. (Title III of SARA) (“EPCRA”);
and the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651,
et seq. (“OSHA”).

“Environmental Liabilities” means any liabilities (including any notices,
claims, complaints, suits or other assertions of obligation or liability) that
are (a) related to any environmental, health or safety issues, (b) based upon or
related to any provision of past or present Environmental Law, and (c) any third
party claim for damages arising from pollution or contamination or under
Environmental Laws.  The term “Environmental Liabilities” includes (without
limitation): (i) fines, penalties, orders, awards, settlements, losses, damages
(including foreseeable and unforeseeable consequential damages), costs, fees
(including attorneys’ and consultants’ fees), expenses and disburse­ments;
(ii) defense and other response to an administrative or judicial action
(including notices, claims, complaints, orders, suits and other assertions of
liability); and (iii) financial responsibility or liability for (A) cleanup
costs and/or injunctive relief, including any removal, remedial or response
actions, and natural resource damages, and (B) any other compliance or remedial
measures.

44

--------------------------------------------------------------------------------




“Escrow Agent” means JPMorgan Chase Bank, NA.

“Escrow Agreement” means that certain Escrow Agreement, dated the date hereof,
by and among Buyer, WWS and Escrow Agent.

“Escrow Amount” means $800,000.

“Estimated Working Capital Adjustment” means (i) in the event Estimated Working
Capital exceeds Target Working Capital, the amount of such excess and (ii) in
the event Target Working Capital exceeds Estimated Working Capital, the amount
of such excess (expressed as a negative number).

“GAAP” means generally accepted accounting principles in effect in the United
States of America.

“Governmental Authority” means any nation or government, any state, regional,
local or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Indebtedness” of any entity means all obligations of such entity (i) which in
accordance with GAAP should be classified upon a balance sheet of such entity as
indebtedness, including without limitation commissions payable, (ii) for
borrowed money or purchase money financing which has been incurred in connection
with the acquisition of property or services, guaranties, letters of credit, or
deferred purchase price, (iii) secured by any lien or other charge upon property
or assets owned by such entity, even though such entity has not assumed or
become liable for the payment of such obligations, (iv) created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such entity, whether or not the rights and remedies of the lender or
lessor under such agreement in the event of default are limited to repossession
or sale of the property, or (v) for remaining payments under any leases
(including, but not limited to, equipment leases, operating leases and capital
leases), or rental purchase options, in each case including, without limitation,
accrued and unpaid interest, and prepayment or early termination payments or
penalties associated with any of the foregoing items (i) through (v) whether
mandatory or optional .

“Intellectual Property” means all intellectual property owned, used or licensed
(as licensor or licensee) by the Company, or that has been used in the business
of the Company, or in any product, service, technology or process currently or
formerly offered by the Company, or currently under development by the Company,
including:

(i)        all domestic and foreign copyright interests in any original work of
authorship, whether registered or unregistered, including but not limited to all
copyright registrations or foreign equivalent, all applications for registration
or foreign equivalent, all moral rights, all common-law rights, and all rights
to register and obtain renewals and extensions of copyright registrations,
together with all other copyright interests accruing by reason of international
copyright convention (“Copyrights”);

45

--------------------------------------------------------------------------------




(ii)       all domestic and foreign patents (including certificates of invention
and other patent equivalents), provisional applications, patent applications and
patents issuing therefrom as well as any division, continuation or continuation
in part, reissue, extension, reexamination, certification, revival or renewal of
any patent, all Inventions, as defined below, and subject matter related to such
patents, in any and all forms (“Patents”);

(iii)      all domestic and foreign trademarks, trade dress, service marks,
trade names, icons, logos, slogans, and any other indicia of source or
sponsorship of goods and services, designs and logotypes related to the above,
in any and all forms, all trademark registrations and applications for
registration related to such trademarks (including, but not limited to intent to
use applications), and all goodwill related to the foregoing (“Trademarks”);

(iv)      all domain name registrations (“Domain Names”);

(v)       any formula, design, device or compilation, or other information which
is used or held for use by a business, which gives the holder thereof an
advantage or opportunity for advantage over competitors which do not have or use
the same, and which is not generally known by the public.  Trade Secrets can
include, by way of example, formulas, algorithms, market surveys, market
research studies, information contained on drawings and other documents, and
information relating to research, development or testing (“Trade Secrets”);

(vi)      novel devices, processes, compositions of matter, methods, techniques,
observations, discoveries, apparatuses, machines, designs, expressions, theories
and ideas, whether or not patentable (“Inventions”);

(vii)     scientific, engineering, mechanical, electrical, financial, marketing
or practical knowledge or experience useful in the operation of any Company
(“Know How”);

(viii)    (A) any and all computer programs and/or software programs (including
all source code, object code, firmware, programming tools and/or documentation),
(B) machine readable databases and compilations, including any and all data and
collections of data, and (C) all content contained on Internet site(s)
(“Software”);

(ix)      all documentation and media constituting, describing or relating to
the above, including memoranda, manuals, technical specifications and other
records wherever created throughout the world; and

(x)       the right to sue for past, present, or future infringement and to
collect and retain all damages and profits related to the foregoing.

“knowledge” means (a) with respect to Sellers (i) the knowledge of Robert
Reynolds, Gerardo Tonini and Tim Zeller, and (ii) the knowledge of any director,
manager or officer of Sellers and any other employee of Sellers with a title of
Vice President or above, and (b) with respect to any other Person, the actual
knowledge of such Person.

46

--------------------------------------------------------------------------------




“Lien” means any Encumbrance other than Permitted Liens.

“Material Adverse Effect” means, with respect to any Person, a change (or
effect) with respect to the condition (financial or otherwise), properties,
assets, liabilities, rights, obligations, operations, business or prospects for
any of the foregoing which change (or effect), individually or in the aggregate,
is or reasonably is expected to be materially adverse to such condition,
properties, assets, liabilities, rights, obligations, operations, business or
prospects for any of the foregoing, other than any such change (or effect) that
results or arises from or relates to (a) changes in general economic or market
conditions or prevailing interest rates, (b) changes, circumstances or effects
generally affecting the business or industry in which such party operates that
do not have a disproportionate adverse impact on such entity, (c) changes in
applicable accounting principles or rules, or (d) changes in generally
applicable laws, regulations or interpretations, with respect to each of (a)
through (d) above, to the extent that such changes, circumstances or effects do
not have a disproportionate adverse impact on such Person.

“Permitted Liens” shall mean (i) any Lien for Taxes which are not yet due and
which have been reserved for on the Company’s Financial Statements; (ii) any
carrier’s, warehouseman’s, mechanic’s, materialman’s, repairman’s, landlord’s or
similar statutory Lien; (iii) any interest of a governmental agency or
instrumentality in any lawfully made pledge or deposit under workers’
compensation, unemployment insurance or other social security statutes; (iv) the
interests of lessors and licensors with regard to leased or licensed property
and/or (v) encumbrances in the nature of zoning restrictions, easements,
imperfections in title, rights or restrictions of record on the uses of real
property if the same do not materially detract from the value of the interest of
the Company encumbered thereby or impair the use of such property in the
Business as presently conducted.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.

“Pre-Closing Taxes” means Taxes attributable to taxable periods ending on or
before the Closing Date, including any liability Buyer may incur under Texas
Franchise Laws.  For purposes of this definition, the Closing Date shall be
treated as the last day of a taxable period whether or not the taxable period in
fact ends on the Closing Date.

“Proceedings” means actions, suits, claims, reviews, and investigations and
legal, administrative or arbitration proceedings.

“R&W Insurance Policy” means that certain insurance policy to be issued by an
insurance provider selected by Buyer in connection with this Agreement.

“Seller Expenses” means those certain costs and expenses incurred on or prior to
the Closing Date by the Company (including any costs or expenses incurred, paid
or agreed to be paid by the Company or Sellers) in connection with this
Agreement and the transactions contemplated hereby, including (i) all fees,
commissions, costs and expenses of the Company’s or Sellers’ investment bankers,
financial advisors, accountants and legal counsel incurred in connection with
the transactions contemplated hereby and (ii) all other fees, commissions, costs

47

--------------------------------------------------------------------------------




and expenses of other third parties engaged by the Company or Sellers to conduct
any specific tasks or perform any specific analysis for the Company or Sellers
to the extent such expenses are incurred by or on behalf of the Company or
Sellers in connection with the transactions contemplated hereby, have not been
paid prior to the Closing Date and are accrued liabilities or accounts payables
for which the Company or its Affiliates will be liable or have agreed to be
liable after the Closing, all as set forth on Annex III hereto.  Any amount
included in Seller Expenses which reduces the Initial Cash Purchase Price
pursuant to Section 1.2(a)(i)(II)(C) shall not be included as a current
liability in the determination of Working Capital.

“Straddle Period” means any taxable period beginning before and ending after the
Closing Date.

“Target Working Capital” means $423,452.

“Tax Amount” means the amount of all Taxes (excluding any Taxes included in the
definition of Indebtedness) owed or to be owed by Sellers or the Company as of
the Closing for which the Company or Sellers would owe an indemnity pursuant to
Section 9.1(a)(v) if not paid at the Closing.

“Tax Return” means any return, declaration, report, claim for refund, filing or
information return or statement required to be filed in connection with or with
respect to any Taxes.

“Taxes” means all taxes, fees or other assessments of any kind imposed by any
Governmental Authority, and any and all interest, penalties and additions
relating thereto. “Taxes” includes without limitation all add-on minimum,
alternative minimum, capital stock, customs duties, documentary, disability,
employment, environmental (including taxes under Section 59A of the Code),
estimated, excise, export, franchise, gross receipts, income, import, natural
resources, license, occupation, payroll, personal property, premium, profits,
real property, registration, sales, severance, social security (or similar),
stamp, transfer, unemployment, disability, use, value added, windfall profit and
withholding taxes and duties. “Taxes” also includes any transferee or secondary
liability for Taxes and any liability pursuant to an agreement or otherwise,
including liability arising as a result of being or ceasing to be a member of
any affiliated group, or being included or required to be included in any Tax
Return relating thereto.

“Transaction Documents” means this Agreement, the Deferred Payment Agreement,
the Royalty Agreement, the Transition Services Agreement, the Services Agreement
and any agreements, certificates, or other writings furnished, executed or
delivered in connection with the transactions contemplated hereby.

“Treasury Regulations” mean the regulations promulgated by the United States
Treasury Department under the Code.

“Working Capital” is to be computed in accordance with GAAP as (x) the sum of
the Company’s accounts receivable, net of applicable reserves, inventory, net of
applicable reserves, marketable securities, prepaid expenses, and other current
assets, less (y) the sum of the Company’s accounts payable, deferred revenue,
and other current liabilities.  

48

--------------------------------------------------------------------------------




11.2     In addition to the terms defined above, the following terms are defined
in the section of this Agreement so designated:

Term

Section

AAA

12.9(a)

Agreement

Preamble

Assets

3.12

Balance Sheet Date

3.7(b)

Business

Recitals

Buyer

Preamble

Buyer Indemnifiable Damages

9.1(a)(iv)

Buyer Indemnitees

9.1(a)

Cap

9.5(a)

Closing

1.4

Closing Date

1.4

Closing Date Balance Sheet

1.3(a)

Closing Date Payment

1.2(a)

Closing Date Statement

1.3(c)

Company

Preamble

Company Software

3.17(j)

Customers and Suppliers

3.26

Deferred Payment

1.2(a)

Deferred Payment Agreement

Recitals

Designated Accounting Firm

1.3(e)

Employee Benefit Plans

3.15(a)

ERISA

3.15(a)

Estimated Working Capital

1.3(a)

Final Cash Purchase Price

1.2(a)

Final Closing Date Balance Sheet

1.3(c)

Financial Statements

3.7(a)

FIRPTA Certificates

7.11

First Offer

1.2(e)

Indemnifiable Damages

9.1(a)

Indemnification Demand

9.6(a)

Indemnification Threshold

9.5(a)

Indemnified Persons

9.4(e)

Indemnifying Person

9.4(e)

Information Technology Security Environment

3.23

Initial Cash Purchase Price

1.2(a)

Initial Closing Date Certificate

1.3(a)

Insurance Policies

3.22

Judicial Action

12.9(a)

Leased Premises

3.11

License

3.17(b)

Loan Agreements

3.25(b)

Material Assets

3.12




49

--------------------------------------------------------------------------------




Material Contracts

3.25

Membership Interests

Recitals

Permits

3.20

PTO

3.17(f)

Ranger

Preamble

Real Property Leases

3.11

Related Party

3.24(a)

Required Consents

3.13

Royalty Agreement

Recitals

Sale Notice

1.2(e)

Seller Indemnifiable Damages

9.2(ii)

Seller Indemnitees

9.2

Seller(s)

Preamble

Seller Objections

1.3(e)

Services Agreement

1.2(d)

Survival Date

9.3

Total Purchase Price

1.2(a)

Third Party Claim

9.4

Third Party Offer

1.2(e)

Third Party Offer Notice

1.2(e)

Transition Services Agreement

1.2(d)

Unaudited Balance Sheet

3.7




11.3     Other Definitional Provisions.  All terms defined in this Agreement
shall have the defined meanings when used in any certificates, reports or other
documents made or delivered pursuant hereto or thereto, unless the context
otherwise requires.  Terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.  All matters of an accounting
nature in connection with this Agreement and the transactions contemplated
hereby shall be determined in accordance with GAAP applied on a basis consistent
with prior periods, where applicable.  As used herein, the neuter gender shall
also denote the masculine and feminine, and the masculine gender shall also
denote the neuter and feminine, where the context so permits.

ARTICLE XII
GENERAL PROVISIONS

12.1     Notices.  All notices, requests, demands, claims, and other
communications under the Transaction Documents shall be in writing and shall be
delivered by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery, or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery, to the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other party):

(a)       if to Buyer:

50

--------------------------------------------------------------------------------




Ranger Wireless Holdings, LLC

c/o Patton Boggs LLP

2000 McKinney Avenue, Suite 1700

Dallas, Texas 75201

Fax:  (214) 758-1550

Attn:  David P. McLean




with a copy to:

Patton Boggs LLP

2000 McKinney Avenue, Suite 1700

Dallas, Texas 75201

Fax:  (214) 758-1550

Attention:  David P. McLean




(b)       if to Sellers:

Mr. Scott N. Beck

c/o CornerWorld Corporation

13101 Preston Road, Suite 510

Dallas, Texas 75240

Telephone:  (214) 556-6208

Telecopy:  (866) 927-9089




with a copy to:

Philip D. Collins & Associates, P.C.

7557 Rambler Road, Suite 930

Dallas, TX 75231

Attn:  Philip D. Collins

Telephone:  (469) 453-4600

Telecopy:  (469) 453-4611




Notice shall be deemed given on the date sent if sent by facsimile transmission
and on the date delivered (or the date of refusal of delivery) if sent by
overnight delivery or certified or registered mail.

12.2     Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the exhibits and schedules attached hereto) and other documents
delivered at the Closing pursuant hereto contain the entire understanding of the
parties in respect of its subject matter and supersede all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.  The parties agree that prior drafts of this Agreement
shall not be deemed to provide any evidence as to the meaning of any provision
hereof or the intent of the parties with respect thereto.  The exhibits and
schedules constitute a part hereof as though set forth in full above.  Except
for persons expressly stated herein to be indemnitees or as otherwise

51

--------------------------------------------------------------------------------




expressly stated herein, this Agreement is not intended to confer upon any
Person, other than the parties hereto, any rights or remedies hereunder.

12.3     Amendment; Waiver.  This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties.  No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege.  No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.

12.4     Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns.  Nothing expressed or implied herein shall be
construed to give any other person any legal or equitable rights hereunder.  The
rights and obligations of this Agreement may not be assigned by Buyer without
the prior written consent of Sellers except to a wholly-owned direct or indirect
subsidiary of Buyer.  The rights and obligations of this Agreement may not be
assigned by Sellers without the prior written consent of Buyer.  Notwithstanding
the foregoing, Buyer may designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder and
Parent shall remain liable for its obligations hereunder).  In addition,
notwithstanding the foregoing, Buyer (i) may assign any or all of its rights and
obligations under this Agreement to any buyer of all or substantially all of the
assets of Buyer and (ii) may assign any or all of its rights under this
Agreement to any lender to Buyer, the Company or any of their respective
subsidiaries as security for indebtedness to any such lender.

12.5     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  A telecopy signature of any party shall
be considered to have the same binding legal effect as an original signature.

12.6     Interpretation.  When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule or exhibit, such reference shall
be deemed to be to this Agreement unless otherwise indicated.  The headings
contained herein and on the schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement or the
schedules.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

12.7     Construction.  The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumptions or burdens
of proof shall arise favoring any party by virtue of

52

--------------------------------------------------------------------------------




the authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  If any party has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant.  The mere listing (or
inclusion of copy) of a document or other item shall not be deemed adequate to
disclose an exception to a representation or warranty made herein (unless the
representation or warranty relates solely to the existence of the document or
other items itself or unless a reasonable person would deem such listing or
inclusion adequate to disclose such exception).

12.8     Governing Law; Severability.  This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of Texas
applicable to contracts executed and to be wholly performed within such State.
 If any word, phrase, sentence, clause, section, subsection or provision of this
Agreement as applied to any party or to any circumstance is adjudged by a court
to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of any other word, phrase,
sentence, clause, section, subsection or provision of this Agreement.  If any
provision of this Agreement, or any part thereof, is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.

12.9     Dispute Resolution; Forum.  

(a)       Except for the dispute resolution procedures otherwise set forth in
Sections 1.3 and the rights of the parties to seek equitable remedies, each
party agrees that any suit, action or proceeding brought by such party against
the other in connection with or arising from this Agreement (“Judicial Action”)
will be resolved by binding, self-administered arbitration pursuant to the
applicable rules of the American Arbitration Association (“AAA”).  All such
Judicial Actions will be subject to the Federal Arbitration Act.  There will be
one arbitrator.  If an arbitrator cannot be agreed upon within thirty (30) days,
AAA will select and appoint an arbitrator.  The arbitrator will decide whether a
particular Judicial Action is or is not arbitrable.  The cost and expenses of
the arbitrator will be divided between the parties.  Only damages allowed
pursuant to this Agreement may be awarded.  The prevailing party in arbitration
will be entitled to reimbursement of all attorneys’ fees and costs associated
with the arbitration from the losing party, unless the “winning” party is
awarded less than twenty percent (20%) of its claimed damages (excluding
attorneys’ fees and costs).  The arbitrator will have no authority to award
special, consequential, punitive, or exemplary damages; the parties by signing
this Agreement waive their rights, if any, to recover such damages, either in
arbitration or in litigation.  Each party will have the right to apply to a
court to enjoin any breach of this Agreement.  The only exceptions to
arbitration are: (a) any Judicial Action for less than twenty-five thousand
dollars ($25,000), inclusive of attorney’s fees (which must be stipulated as a
fact in any petition) or (b) the right of a party to seek injunctive relief to
prevent irreparable harm pending completion of any arbitration.  All other
Judicial Actions must be arbitrated.

53

--------------------------------------------------------------------------------




(b)       The arbitration will take place in Dallas, Texas. The arbitrator will
coordinate and limit as appropriate all pre-arbitration discovery (e.g.,
document production, information requests, depositions).  However, the parties
agree that the discovery for each party will be limited to:  two (2) depositions
of no more than four (4) hours each, twenty-five (25) interrogatories, and ten
(10) requests for production.  Within one-hundred twenty (120) days from the
date of the demand, the arbitration will be completed.  At the arbitration, each
party will have up to, but not more than four (4) hours to present the party’s
case and any rebuttal. Within ten (10) days of the arbitration, the arbitrator
will issue a written decision and award (if any) stating the reasons for the
decisions and award.  The decision will be exclusive, final and binding on the
parties, their heirs, executors, administrators, successors and assigns. The
arbitration decision may be entered and enforced in any court of competent
jurisdiction.

(c)       Judicial Actions that are exempted from arbitration as set forth in
Section 12.9(a), shall be brought against any of the parties only in any state
court located in Dallas County, Texas and each of the parties hereto hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such Judicial Action and waives any objection to venue
laid therein.  Process in any such Judicial Action proceeding may be served on
any party anywhere in the world, whether within or without the State of Texas.
 Without limiting the generality of the foregoing, each party hereto agrees that
service of process upon such party at the address referred to in Section 12.1,
together with written notice of such service to such party, shall be deemed
effective service of process upon such party.

12.10   Waiver of Jury Trial.  IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS OR RELATES TO THIS
AGREEMENT, ANY TRANSACTIONS CONTEMPLATED HEREUNDER, THE PERFORMANCE HEREOF OR
THE RELATIONSHIP CREATED HEREBY, WHETHER SOUNDING IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT JURISDICTION AND
NOT TO A JURY.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT (STATUTORY,
CONSTITUTIONAL, COMMON LAW OR OTHERWISE) IT MAY HAVE TO A TRIAL BY JURY.  ANY
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE OTHER PARTIES’ RIGHT TO TRIAL BY
JURY.  NO PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS BY ANY OTHER
PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION.  EACH PARTY HAS READ AND
UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

54

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered as of the day and year first above written.

Sellers:







WOODLAND WIRELESS SOLUTIONS, LTD.







By:/s/ Scott Beck

Name:  Scott Beck

Title:    Chief Executive Officer







CORNERWORLD CORPORATION







By:/s/ Scott Beck

Name:  Scott Beck

Title:    CEO







Company:







S SQUARED, L.L.C.







By:/s/ Scott Beck

Name:  Scott Beck

Title:    President and CEO







Buyer:







RANGER WIRELESS HOLDINGS, LLC




By:/s/ Sunny Vanderbeck

Name:  Sunny Vanderbeck

Title:    Manager







Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------